 



Exhibit 10.1
AGREEMENT OF SALE
BETWEEN
BREEZE-EASTERN CORPORATION
AND
BED BATH & BEYOND INC.
DATED: NOVEMBER 28, 2007

 



--------------------------------------------------------------------------------



 



Table of Contents

              1.  
Sale and the Property
    3   2.  
Purchase Price
    4   4.  
Entry on the Property
    10   5.  
Title Insurance
    12   6.  
No Representations by the Seller as to the Property
    14   7.  
Seller’s Interim Operating Covenants
    15   8.  
Closing Prorations
    16   9.  
Documents to be Delivered by Seller at Closing
    17   10.  
Documents to be Delivered by Buyer at Closing
    18   11.  
The Closing
    18   12.  
Condemnation or Eminent Domain
    19   13.  
Risk of Loss From Casualty
    19   14.  
Real Estate Commissions
    19   15.  
Default and Remedies
    20   16.  
Representations of the Seller
    20   17.  
Representations of Buyer
    23   18.  
Notices
    24   19.  
Timing
    25   20.  
Entire Agreement
    25   21.  
Counterparts
    25   22.  
Purchase Price Not To Be Prorated
    25   23.  
Acceptance by Buyer
    25   24.  
No Survival
    25   25.  
Assignment and Recordation
    26   26.  
Further Assurances
    26   27.  
Confidentiality
    26   28.  
Press Releases
    26   29.  
Escrow Agent
    27   30.  
Miscellaneous
    28   31.  
Tax Free Exchange
    30  

2



--------------------------------------------------------------------------------



 



AGREEMENT OF SALE
     THIS AGREEMENT OF SALE (the “Agreement”) is entered into as of this 28th
day of November, 2007 (the “Effective Date”), by and between BED BATH & BEYOND
INC., a New York corporation (the “Buyer”) with an address at 650 Liberty
Avenue, Union, NJ 07083 and BREEZE-EASTERN CORPORATION, a Delaware corporation
(“Seller”) formerly named TransTechnology Corporation and successor by merger
with Breeze Corporations, Inc. with an address at 700 Liberty Avenue, Union, NJ
07083-8198.
WITNESSETH:
     WHEREAS, the Seller as successor by merger owns that certain property
located in the Township of Union, Union County, New Jersey; known as Lot 1.01 in
Block 3505 on the Tax Map of the Township of Union, NJ and known as 700 Liberty
Avenue, Union, NJ 07083, and
     WHEREAS, the Seller desires to transfer such property to the Buyer, and the
Buyer desires to purchase the property on terms hereinafter provided.
     NOW, THEREFORE, in consideration of the covenants and mutual promises
contained herein and other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged), the Seller and the Buyer hereby
agree as follows:
     1. Sale and the Property
          (a) For convenience, selected definitions used in this Agreement are
indexed in Schedule 1 attached hereto.
          (b) Buyer agrees to purchase and Seller agrees to sell on the terms
set forth in this Agreement that certain real property known as Lot 1.01, Block
3505, Township of Union, Union County, NJ, more particularly described on
Exhibit A, attached hereto (hereinafter the “Land”). The Land shall include all
rights, privileges, tenements, hereditaments, rights of way, easements,
appendages and appurtenances of such and all right, title and interest of Seller
now owned and hereafter acquired, in and to any land lying in the bed of any
street, road or avenue, open or proposed, in front of and adjoining the Land, to
the center line thereof and all right, title and interest, if any, of Seller to
all ways, water courses, easements, and other rights, liberties, and privileges
of whatever kind or character, the reversion and remainders, and all the estate,
right, title, interest, possession, claims and demands whatsoever, at law or
equity, of Seller, in and to all buildings, structures, fixtures and
improvements located thereon, including without limitation, the building of
approximately 176,600 square feet on the Land (the “Improvements”), and in and
to all of the foregoing of any or every part thereof;
          (c) Seller has attached a list of all its service contracts, utility
agreements, maintenance agreements, lease brokerage agreements and other
contracts or agreements in effect with respect to the Property (as hereinafter
defined) on Exhibit B, attached hereto (collectively, the “Contracts”) which
Contracts are handled as provided in the Lease; and

3



--------------------------------------------------------------------------------



 



          (d) All personal property used in connection with the operation and
maintenance of the Improvements listed on Exhibit C, attached hereto (the
“Personal Property”). The Land, the Improvements, the Contracts and Personal
Property are collectively hereinafter referred to as the “Property”.
     2. Purchase Price.
          (a) The purchase price of the Property, as increased or decreased by
the prorations and adjustments as herein provided, shall be TEN MILLION FIVE
HUNDRED THOUSAND DOLLARS ($10,500 000.00) (the “Purchase Price”) and shall be
payable as follows:

                         (i)   On the execution of this Agreement by wire
transfer, (the “Deposit”) to the Attorney Trust Account of Marcus, Brody, Ford,
Kessler & Sahner, LLC (the “Escrow Agent”), which will be held until closing of
title in accordance with Section 29 hereof in the amount of:   $ 1,000,000  
 
                       (ii)   At closing, the balance by wire transfer of
immediately available funds by 12 noon on the date of closing:   $ 9,500,000  
 
     
Total:
  $ 10,5000,000  

          (b) At Closing, hereinafter defined, the Seller and Buyer shall
execute and deliver a lease agreement (the “Lease”) with Seller as Tenant and
Buyer as Landlord for the Property in the form of Exhibit D, attached hereto.
     3. Contingencies.
          (a) Due Diligence Period.
               (i) Buyer shall have sixty (60) days from the Effective Date (the
“Due Diligence Period”) in which to do any and all inspections of the Property
including, but not limited to, any surveys, engineering and environmental
studies and tests at the Property, subject to entering into a form of access
agreement similar in form and substance to Exhibit F, attached hereto, and
subject to the requirements of Section 4 of this Agreement. In addition, within
ten (10) days of execution of this Agreement, Seller shall make available to
Buyer or its agents, at Seller’s offices at the Property, complete copies of all
material documents and information relating to the Property, its use, ownership,
condition and operation, including, without limitation, the following documents
(collectively, the “Seller Documents”): title documents (such as deeds, title
policies and surveys), topographical and engineering studies, contracts or other
agreements, as built drawings, governmental approvals, and any reports, filings,
maps, drawings, surveys, data, forms, applications, workplans, correspondence,
notices, orders, permits, approvals, and other documents in Seller’s possession
or control (including in the possession or control of Seller’s counsel, engineer
or consultant) relating to the Property (or operation thereof), including,
without limitation, those material documents and information relating to any
condition involving Hazardous Substances on, under, emanating from or, to the
extent known by Seller, emanating to the Property that requires investigation
and/or remediation (an “Environmental Condition”) or Seller’s compliance or non-

4



--------------------------------------------------------------------------------



 



compliance with Environmental Laws (collectively, the “Environmental
Documents”). The Seller Documents shall not include the records of the operating
business of the Seller that is conducted at the Property or any documents
protected by attorney-client privilege. Seller shall make copies, up to 250
pages, of any documents requested by Buyer or its agents and if the amount
requested exceeds that page limit, Buyer shall reimburse Seller for any excess
copying costs incurred by Seller or engage a commercial copying service that
Buyer shall pay. Buyer shall have until 4:00 PM. on the sixtieth (60th) day
following the Effective Date (the “Due Diligence Termination Date”) to terminate
this Agreement if Buyer determines in its sole, absolute and unreviewable
discretion, and for any or no reason, that the Property is not fit for Buyer’s
intended use, and provided further that Buyer delivers a notice of termination
to the Seller, in which event the Escrow Agent shall return the Deposit to the
Buyer with the accrued interest thereon, and neither party shall have any
further liability to the other, except for those matters expressly surviving
termination. Such notice of termination shall not contain any reason or basis
for Buyer’s decision, but merely state that Buyer has elected to terminate this
Agreement. If Buyer gives the notice of termination on or before the Due
Diligence Termination Date, solely if Seller requests in writing, Buyer shall
promptly thereafter provide Seller with copies of all its inspections studies
and reports, but excluding all proprietary information of Buyer. Except in
accordance with Section 4 (c) of this Agreement, barring such a request by the
Seller, Buyer shall not disclose to Seller, Seller’s counsel or representatives
or to any other person or entity the results of the inspections, studies and
reports. If Buyer fails to deliver a notice of termination within such period,
the Deposit shall not be returned to Buyer pursuant to this Section 3(a), but
shall be dealt with in accordance with the other provisions of this Agreement.
Notwithstanding the preceding sentence, to the extent that there is any material
adverse change to the physical condition or Environmental Condition of the
Property that results in a Material Adverse Effect, defined below, on the
Property after the Due Diligence Period caused by any party (other than Buyer or
Buyer’s agents) and excluding an event that is a casualty or condemnation event,
Buyer shall have the same right to inspect said condition and terminate this
Agreement within ten (10) days of Buyer’s actual notice of such event as it did
in the initial Due Diligence Period.
               (ii) Except for the representations or warranties expressly set
forth herein or in the Closing Documents, Seller does not make any warranty or
representation with respect to the accuracy, completeness, conclusions or
statements expressed in any due diligence materials regarding the Property or
matters affecting the Property furnished or made available to Buyer by Seller or
any other party. Buyer hereby waives any and all claims against Seller or any
party that prepared or furnished any due diligence materials arising out of the
accuracy, completeness, conclusions or statements expressed in such due
diligence materials furnished by Seller or any other party, (provided the
foregoing shall not limit claims Buyer may have against Seller for fraud and
misrepresentations or breaches of warranties expressly set forth herein or in
the Closing Documents). Buyer acknowledges that Seller has not made nor will
make nor will be alleged to have made any verbal or written representations,
warranties, promises or guaranties whatsoever to Buyer, whether express or
implied, regarding the feasibility or likelihood of success should Buyer seek to
obtain any licenses, permits, certificates, approvals, development rights,
authorizations, variances or consents that Buyer might seek. The provisions of
this Section 3(a)(ii) shall survive the Closing or termination of this Agreement
indefinitely.

5



--------------------------------------------------------------------------------



 



      (b) ISRA and Environmental Allocation Issues.
               (i) Prior to Closing, Seller shall, at its sole cost and expense,
comply with the requirements of the New Jersey Industrial Site Recovery Act,
N.J.S.A. 13:1K-6 et seq., and the accompanying regulations, as amended from time
to time (“ISRA”) and use reasonable efforts to complete ISRA compliance prior to
Closing by obtaining from the New Jersey Department of Environmental Protection
(the “NJDEP”) and delivering to Buyer a No Further Action Letter (a “NFA”) for
the Property without regard to Seller’s Capped Aggregate Exposure, defined
below.
               (ii) If Seller has not obtained the NFA prior to the scheduled
Closing Date, Seller may adjourn the scheduled Closing Date for up to sixty
(60) days during which time Seller shall diligently pursue the NFA, or obtain a
Remediation Agreement to permit the Closing to proceed. If Closing occurs
pursuant to a Remediation Agreement, Closing shall not occur until Seller has
posted financial assurances, if any, required by NJDEP, which shall not be in
the form of a self guarantee. Seller shall satisfy and maintain the financial
assurance requirements as may be required by the NJDEP pursuant to ISRA. Seller
shall, at its expense as provided therein, promptly make all submissions and
provide all information to the NJDEP and diligently conduct any investigation or
remediation of the Property to comply with ISRA.
               (iii) Attached hereto as Exhibit E is an NFA received by Seller
dated June 30, 2004 (the “2004 NFA”) with respect to this Property and an
adjacent property. The deed notice referenced in the 2004 NFA does not encumber
the Property, but encumbers property which Seller conveyed in 2004 and no longer
uses or occupies. The Seller already has engaged the consultant who worked on
the 2004 NFA to prepare a Preliminary Assessment necessary to apply for an NFA
for this transaction.
               (iv) After the Effective Date, Seller shall promptly provide to
Buyer all future reports, filings, maps, drawings, surveys, data, forms,
applications, workplans, permits, notices, orders, correspondence and other
documents relating to ISRA, the Environmental Condition of the Property, and
Seller’s compliance or non-compliance with Environmental Laws received from or
submitted to NJDEP or other governmental authority having jurisdiction over the
Property.
               (v) Buyer agrees that Seller may complete ISRA remedial
requirements, if any are required, at the Property to any minimal level
acceptable to the NJDEP (“NJDEP Acceptable Standard”) so long as such level does
not have a Material Adverse Effect. Buyer further agrees to the placement of a
cap or imposition of a deed notice, classification exception area or well
restriction area (the “Permissible Institutional Controls” and the “Permissible
Engineering Controls”) so long as same does not have a Material Adverse Effect,
as part of Seller’s efforts to satisfy remedial requirements with respect to the
Property. Except for the first maintenance, repair and reporting requirement, if
any, which may exist with respect to any Permissible Institutional and
Permissible Engineering Controls insofar as they concern contaminated soils at
the Property which shall be performed by Seller, at Seller’s sole cost and
expense, Buyer agrees, at its sole cost and expense, to fulfill any and all
subsequent maintenance, repair and reporting requirements, if any, which may
exist with respect to any Permissible Institutional and Permissible Engineering
Controls insofar as they concern contaminated soils at the Property and to
transfer this obligation to anyone who buys the Property from Buyer or, as
applicable, Buyer’s business. Seller agrees, at its sole cost and expense, to
fulfill any and all

6



--------------------------------------------------------------------------------



 



ongoing maintenance, repair and reporting requirements, if any, which may exist
with respect to any Permissible Institutional and Permissible Engineering
Controls insofar as they concern contaminated groundwater at the Property and to
transfer this obligation to anyone who buys Seller’s business. Buyer will
provide and will assure that all of its successors provide reasonable access to
the Property for Seller and its successors to fulfill this obligation. Except as
provided above with respect to a Material Adverse Effect, Buyer agrees that
(a) it will not argue with NJDEP that the Property should be remediated to a
level beyond the NJDEP Acceptable Standard, and that (b) absent Seller’s
consent, which will not be unreasonably conditioned, delayed or withheld, Buyer
will not communicate with the NJDEP in connection with Seller’s remedial
requirements pursuant to ISRA. In the event that such communications occur,
Seller will be permitted to participate in and have input toward those
communications. Seller shall provide Buyer with reasonable notice (at least five
(5) business days) of all meetings and conference calls with NJDEP and give
Buyer a meaningful opportunity to participate in such meetings and calls as an
observer. After Closing, at no material cost to Buyer and in a reasonable and
timely fashion, except as provided above with respect to a Material Adverse
Effect, Buyer shall execute and deliver any documents, deed notices or
agreements with the NJDEP necessary for obtaining a NFA and shall otherwise
cooperate with Seller. Seller shall promptly and diligently conduct the
investigation and remediation of the Property in accordance with ISRA, and shall
make commercially reasonable efforts not to interfere with Buyer’s use and
occupancy of the Property. Subject to the foregoing, Buyer may proceed with its
ownership and/or development of the Property; provided however, construction at
certain portions of the Property may require Buyer to comply at an increased
cost with specific requirements of a deed notice and applicable NJDEP
regulations and health and safety laws due to remediation to NJDEP Acceptable
Standards (“Increased Environmental Construction Costs”). Any Increased
Environmental Construction Costs will be allocated in accordance with the terms
of (vi) below.
     For purposes of this Agreement, the term “Material Adverse Effect” shall
mean an effect or condition that will materially and adversely affect Buyer’s
ability to construct or utilize the Property for its general office and
warehousing use consistent with the manner in which Buyer currently utilizes 650
Liberty Avenue, Union, New Jersey.
     Subject only to the allocation mechanism set forth in (vi) below, Buyer may
remediate the Property beyond the NJDEP Acceptable Standard (“Buyer’s Preferred
Standard”). If Buyer chooses to remediate the Property to Buyer’s Preferred
Standard, then , in its discretion, Buyer may either (a) assume all of Seller’s
investigatory and remedial obligations, as applicable, pursuant to ISRA and
indemnify and hold Seller harmless from any claims or damages arising out of
Buyer’s assumption of these ISRA obligations, or (b) undertake these additional
investigatory or remedial measures after Seller has obtained an NFA either for a
particular area of environmental concern at the Property or for the entire
Property. If Buyer selects option (a) then Seller and Buyer shall request blind
estimates from each of their respective environmental consultants for Seller to
complete all of the remaining work then required to reach NJDEP Acceptable
Standards. If the blind estimates are within $100,000 of each other, they will
be combined and averaged and Seller shall pay said amount to the Buyer for Buyer
to use to complete the investigation and remediation of the Property to Buyer’s
Preferred Standard, with Buyer bearing all costs incurred in excess of this
amount. In the event the two blind estimates are not within $100,000 of each
other, Seller and Buyer will select a mutually agreeable third

7



--------------------------------------------------------------------------------



 



environmental consultant and request an estimate from this third consultant
(without providing the third consultant with either of the initial blind
estimates). Both Seller and Buyer agree to accept this third estimate as binding
provided it does not exceed the higher of the two initial blind estimates by
more than $200,000 or fall below the lower of the two initial blind estimates by
more than $200,000. Seller and Buyer shall bear their own fees in connection
with obtaining the initial blind estimates from their respective consultants and
shall share equally (50/50) the fees incurred in obtaining the third estimate,
if necessary.
     The parties agree that they shall execute at Closing two memoranda in
substantially the form attached hereto as Exhibit J-1 and J-2 (the “Memoranda”)
and that said Memoranda shall run with the land and be recorded in the office of
the Union County Clerk to put such successors and or assigns on notice of
certain rights and obligations contained herein.
               (vi) For purposes of this Agreement, the term “Known
Environmental Conditions” shall mean all Environmental Conditions, excluding
Increased Environmental Construction Costs, disclosed in the Environmental
Documents or all Environmental Conditions about which Buyer obtains actual
Knowledge of during the Due Diligence Period. For purposes of this Agreement,
“Unknown Environmental Conditions” shall mean all other Environmental
Conditions, excluding Increased Environmental Construction Costs, that exist at
the Property as of the Closing Date. Seller and Buyer have agreed that Seller’s
capped aggregate obligation (the “Seller’s Capped Aggregate Exposure”) to Buyer
for Unknown Environmental Conditions and Increased Environmental Construction
Costs, shall be $250,000 and the parties agree to the following process and
allocation of Seller’s maximum liability in connection with Known Environmental
Conditions, Unknown Environmental Conditions and Increased Environmental
Construction Costs:

  a.   Prior to Closing, Buyer shall obtain a Pollution Legal Liability Policy
(“PLLP”) providing coverage for all Unknown Environmental Conditions, with a
deductible of $50,000, policy limits of $1,000,000, a premium of not more than
$45,000 and a term of 5 years beginning at the time of Closing.     b.   Seller
shall pay the insurance premium for the PLLP or give Buyer a credit at closing
for the cost of the premium up to, but not exceeding, $45,000.     c.   Buyer
shall ensure that the PLLP names Seller as an additional named insured and that
the insurer waives all subrogation rights against Seller.     d.   In the event
a post-Closing Claim arises concerning a Known Environmental Condition, Buyer
will be solely responsible for addressing and paying for that Claim, without
recourse either to Seller or to the PLLP.     e.   In the event a post-Closing
Claim arises concerning an Unknown Environmental Condition, Seller’s Capped
Aggregate Exposure, for Unknown Environmental Conditions, shall be paid as
follows: Seller shall be responsible for the initial $50,000 deductible incurred
by Buyer (for attorney’s fees, consulting fees, investigatory and

8



--------------------------------------------------------------------------------



 



      remedial costs, or any other reasonable associated costs, hereinafter
“Coverage Costs”) in addressing that Claim. Thereafter, both Buyer and Seller
shall look to the PLLP for coverage up to $1,000,000. If coverage is denied or
exhausted, Seller’s remaining obligation to Buyer of up to $200,000 of the
Seller’s Capped Aggregate Exposure shall be due and payable by Seller to Buyer.
Thereafter, Buyer shall be solely responsible to pay for and respond to the
Claim without recourse against Seller. Buyer agrees to utilize commercially
reasonable efforts to obtain coverage, however, Buyer has no obligation to
initiate and prosecute litigation against the insurer in the event of a denial
of a claim or assertion of exhaustion of limits. Nothing in this Agreement
precludes Seller from initiating and prosecuting such litigation against the
insurer.     f.   In the event a post-Closing Claim arises concerning Increased
Environmental Construction Costs then Seller shall reimburse Buyer up to, but
not exceeding, Seller’s Capped Aggregate Exposure in connection with these
Increased Environmental Construction Costs, minus any amount already reimbursed
to Buyer by Seller for one or more Claims already made by Buyer which are
subject either to this subsection or subsection (e) or (g).     g.   In the
event Buyer decides to renew the PLLP after the initial 5 year term, all of the
terms and conditions set forth in a,c,d,e and f, above, shall continue to apply.
Buyer shall, however, pay the entire premium for the renewal policy. 5 years
after Closing, the maximum exposure to Seller on any Claims arising in
connection with Unknown Environmental Conditions and Increased Environmental
Construction Costs is any balance of Seller’s Capped Aggregate Exposure of
$250,000, not previously paid in connection with one or more prior Claims made
pursuant to subsections (e) and (f) above. In the event that Buyer does not
renew the PLLP, then Seller will be responsible for any balance of Seller’s
Capped Aggregate Exposure of $250,000 not previously paid in connection with one
or more prior Claims made pursuant to subsections (e) and (f) above

               (vii) Buyer acknowledges that after Closing the Property may be
subject to regulatory requirements by Seller pursuant to ISRA if a Remediation
Agreement is the necessary method of satisfying ISRA for Closing, and Buyer
agrees to grant access to Seller after Closing as is necessary to complete that
process. For purposes of this Section 3(b)(vi), Seller and Seller’s
representatives shall have access to the Property in accordance with an access
agreement to be signed by the parties, which shall be in the form and shall
contain the terms set forth on Exhibit F attached hereto (the “Access
Agreement”). Subject to (v) above, after Closing, Buyer shall not take any
action, including, without limitation, any construction activity that materially
interferes with or prohibits the achievement of ISRA compliance.

9



--------------------------------------------------------------------------------



 



               (viii) If, despite Seller’s diligent efforts as provided under
this Agreement, Seller has not obtained a NFA or a Remediation Agreement after
adjourning the scheduled Closing Date for up to sixty (60) days, then either
Seller or Buyer may terminate the Agreement by notice to the other.
          (c) This purchase is subject to Buyer obtaining commitments for and
formal approvals of economic incentives from the State of New Jersey, Union
Township, Union County, and other governmental entities, that are acceptable to
Buyer. Buyer agrees to either waive this condition or terminate this Agreement
prior to the expiration of the Due Diligence Period and Buyer’s failure to give
written notice to Seller prior to the expiration of the Due Diligence Period
shall constitute a waiver of this contingency for obtaining such financing
commitments. Further, the failure of any commitments to fund at or before
Closing shall not be grounds for Buyer to terminate this Agreement, to be
relieved of its obligations hereunder or to adjourn the Closing.
          (d) The rights and obligations in this Section shall survive closing
and delivery of the Deed and shall be binding on and inure to the benefit of the
corporate successors of Buyer and Seller and successors in title of Buyer.
     4. Entry on the Property.
          (a) At least three (3) business days prior to the Buyer or any of its
contractors entering the Property, the Buyer shall provide Seller with the
following:
               (i) a list of the contractors that will enter the Property;
               (ii) certificate(s) of insurance showing that Buyer has in place
prior to entry upon the Property commercial general liability insurance, and, if
necessary, commercial umbrella insurance, covering Buyer, Seller and the
Property on an occurrence, as opposed to claims made, basis and providing for a
combined single limit for bodily injury and property damage of not less than
Five Million Dollars ($5,000,000) per occurrence issued by companies and in form
and substance reasonably satisfactory to Seller (“Buyer’s Liability Insurance”).
All of Buyer’s Liability Insurance shall be primary and not contributing with
any insurance maintained by Seller. Seller shall be named as an additional
insured under all of Buyer’s liability insurance and Seller shall be given
written notice at least thirty (30) days prior to cancellation, material
amendment or reduction of any such coverage. The aforesaid insurance shall be
maintained for at least one (1) year after the Buyer’s entry upon the Property
for the purposes contemplated by this Section 4;
               (iii) a current policy endorsement evidencing that Buyer’s
contractors have liability insurance and workmen’s compensation insurance in
satisfactory coverage amounts; naming Seller as an additional insured prior to
entering onto the Property; and
               (iv) provided Seller consents to invasive testing, a current
policy endorsement evidencing that any contractor that intends to conduct
invasive testing of the Property carries contractor’s pollution liability
insurance of not less than One Million Dollars ($1,000,000) per occurrence
naming Seller as an additional insured.

10



--------------------------------------------------------------------------------



 



          (b) Notwithstanding the foregoing, Seller’s prior written consent
shall be required for any investigations which involve invasive or destructive
testing of the Property (or any portion thereof and including, without
limitation, any boring of the Property in connection with an environmental audit
or otherwise) or any alteration of the Property (or any portion thereof), but
such consent shall not be unreasonably conditioned, delayed or withheld. In the
event Seller does provide its consent to any such invasive testing or
alteration, Buyer shall promptly restore the Property to its condition
immediately prior to, as applicable, such test or alteration. Buyer shall
(i) accept ownership control over, as generator, and properly remove, at its
sole cost and expense, all soil, groundwater, development water, drilling
cuttings, or other material generated during the testing (ii) have the sole
responsibility for the proper handling, storage or disposal of such waste in
accordance with the applicable environmental laws, (iii) fully comply with all
laws, rules and regulations applicable to the Property and/or the inspections
and all other activities undertaken in connection therewith, (iv) use
commercially reasonable efforts to minimize interference with the use or
occupancy of the Property (or any portion thereof) by Seller (or any of their
respective agents, representatives, guests, invitees, contractors, or
employees), and (v) permit Seller to have a representative present during all
inspections undertaken hereunder at Seller’s sole cost and expense. Except for
damages, claims, actions or demands resulting from the acts or omissions of
Seller or its agents or from existing Environmental Conditions which shall
remain the responsibility of Seller, Buyer shall be responsible for any and all
damages, claims, actions or demands made by any party to the extent resulting
from the negligent acts or omissions of the Buyer or its agents on the Property
during any inspections and Buyer shall indemnify, hold harmless and defend the
Seller against all such liabilities, costs, and expenses (including reasonable
attorney’s fees) incurred by Seller in or in connection with each such claim or
action or proceeding brought to the extent resulting from negligent acts or
omissions of the Buyer or its agents on the Property during any inspections. In
the event Buyer has obtained Seller’s consent for any invasive or destructive
investigations and Buyer and its agents perform the investigations in
conformance with the procedures outlined in the scope of work approved by Seller
and utilizing generally accepted scientific methods, then Buyer and its agents
shall be deemed not to have performed those investigations negligently. The
indemnification obligations herein are not intended to be limited by Seller’s
remedies under Section 15(b), and Seller shall have all remedies with regard to
such indemnification obligations of Buyer.
          (c) Subject to subsection 4(d) hereof, Buyer agrees that, in making
any inspections of, or conducting any testing of, on or under the Property Buyer
or its agents will not reveal to Seller, Seller’s counsel or representatives or
any other person or entity the results of its inspections or tests, excepting
only Buyer’s attorneys, consultants and lenders retained to assist Buyer in this
transaction, as well as the insurer referenced in Paragraph 3(b)(vi). Buyer
shall require those excepted third-parties to comply with the provisions of this
Section. In the event Buyer believes it has a legal obligation to reveal any of
these results to a governmental agency, it will contact Seller’s legal counsel
orally and, without revealing the specific underlying facts, provide the
statutory or regulatory citation upon which it bases its belief. Unless Seller’s
counsel agrees that Buyer has such a legal obligation, Buyer shall not make any
such disclosure. If a third-party serves a subpoena or court order on Buyer to
obtain copies of the results, Buyer shall immediately notify Seller and, at no
material cost to Buyer, assist Seller in moving to quash the subpoena or reverse
the court order. In the event that Seller is unsuccessful in its efforts to
quash the subpoena or reverse the court order and Seller has exhausted its
appeal rights or failed to

11



--------------------------------------------------------------------------------



 



obtain a stay, Buyer shall be free to disclose the results in accordance with
the mandatory terms of the subpoena or court order. Seller shall indemnify the
Buyer from and against any and all claims resulting from, arising out of or in
connection with any damages Buyer sustains if it was, in fact, legally obligated
pursuant to statute, regulation or court order to reveal results to a
governmental agency or third-party, but Seller’s counsel declined to permit that
disclosure. Buyer shall indemnify the Seller from and against any and all claims
resulting from, arising out of or in connection with Buyer’s or its agents’ or
representatives’ intentional breach of the obligations under this Section. In
the event Seller asserts a claim for breach of contract under this Section or
for indemnification, the limit of Buyer’s liability is $250,000.
          (d) Within seven (7) days of receipt by Buyer of a written request
from Seller, Buyer shall provide to Seller copies of all studies, reports, and
inspections relating to the Property, but not proprietary information of Buyer.
          (e) If this Agreement is terminated by either party pursuant to the
terms of this Agreement, then upon Seller’s request, Buyer shall return to
Seller all due diligence materials delivered by Seller (or its agents) to Buyer
and/or Buyer’s officers, employees or other persons acting for or on behalf of
Buyer, or to any of its attorneys, agents, or representatives (collectively, the
“Receiving Party Representatives”) (the “Information”). All of the Information
shall be deemed confidential for three (3) years unless this sale is completed
at which time the confidentiality obligation with respect to the Information
shall terminate. Buyer acknowledges and agrees that the Information is subject
to the confidentiality provisions of Section 27 for the three (3) year period.
Buyer shall indemnify the Released Parties (as hereinafter defined) from and
against any and all Claims (as hereinafter defined) resulting from, arising out
of or in connection with Buyer’s and/or the Receiving Party Representatives’
breach of its obligations under this Section.
          (f) The provisions of this Section 4 shall survive the termination of
this Agreement indefinitely except with respect to confidentiality obligations
with respect to the Information which shall expire upon the Closing of the sale
or three (3) years after termination of this Agreement.
     5. Title Insurance.
          (a) Promptly, after receipt of a fully executed copy of this
Agreement, Buyer shall order from a national title insurance company a title
commitment (“Title Commitment”) for an owner’s title insurance policy. If and
when closing occurs, Buyer will pay the premium for the owner’s title insurance
policy. Subject to the terms of this Agreement (including, without limitation,
the Due Diligence Period), Title to the Property conveyed shall be subject to
the following:
               (i) such state of facts as a survey of the property may show;
               (ii) zoning regulations, and municipal building restrictions, and
all other laws, ordinances, regulations and restrictions of any duly constituted
public authority enacted prior to the closing date;

12



--------------------------------------------------------------------------------



 



               (iii) the lien of current taxes not due and payable;
               (iv) standard exceptions set forth in the form of title insurance
policy of the title insurance company selected by the Buyer; and
               (v) the list of exceptions (“Permitted Exceptions”) set forth on
Exhibit G, attached hereto.
          (b) Seller shall have no obligation to bring any action or proceeding
or otherwise to incur any expense or liability (contingent or otherwise) to
remedy any objection to title raised by Buyer except for mortgage liens,
judgment liens, tax liens and any other lien or encumbrance that can be cleared,
terminated or released by the payment of a fixed sum of money or any other
encumbrance that is placed on the Property after the Effective Date hereof.
Except as provided above, if Seller is unable to convey title in accordance with
this Agreement or does not elect to remedy any objection, Buyer may elect either
to (i) accept such title as Seller is able to convey on the Closing Date,
without any reduction of the Purchase Price or any credit or allowance on
account thereof or any other claim against Seller, or (ii) terminate this
Agreement, in which case the Escrow Agent shall return the Deposit to the Buyer
with the accrued interest thereon, and neither party shall have any further
liability to the other except for those matters that expressly survive the
termination. Such election shall be made by Buyer within three (3) Business Days
of written notice by Seller to Buyer to the effect that Seller is unable to
convey title in accordance with this Agreement and does not elect to remedy an
objection. It is the intention of the parties that if Seller is unable or
unwilling to cure any title objection (except for those which Seller is
obligated to remedy as noted above) that the Buyer shall not have the remedies
set forth in Section 15(a) but solely those set forth herein.
          (c) Even if it is not obligated to do so, Seller shall have the right
to remedy any objection provided that it notifies Buyer of its desire to remedy
the objection, within 3 days of receiving notice thereof, and diligently
undertakes to attempt to remedy same. For the purpose of remedying objections
which cannot be remedied by the payment of money or bonding, Seller shall have
the right to one or more adjournments of the Closing Date for an aggregate
period not to exceed sixty (60) days. If Seller fails to remedy the objections
prior to the date which is ten (10) days before the adjourned closing date,
Seller shall be deemed to have elected not to remedy the objections and Buyer
may avail itself of the options in subparagraph 5(b) above.
          (d) If, at the Closing Date, there are any other liens, taxes or
encumbrances which Seller is obligated to pay and discharge, Seller may use any
portion of the balance of the Purchase Price to satisfy the same, provided
Seller shall simultaneously either deliver to Buyer at Closing, title
instruments in recordable form and sufficient to satisfy such liens and
encumbrances of record, together with the cost of recording and filing said
instruments; or, provided that Seller has made arrangements with the Buyer’s
title company, Seller may deposit with the title company sufficient monies, or
provide a pay off letter from institutional lenders, acceptable to and required
by the title company to insure the obtaining and recording of such satisfactions
and the issuance of title insurance to Buyer free of any such liens and
encumbrances. The existence of any taxes or other liens or encumbrances shall
not be deemed objections to title if Seller shall comply with the foregoing
requirements.

13



--------------------------------------------------------------------------------



 



     6. Representations by the Seller as to the Property.
          (a) Except as otherwise specifically provided herein, Buyer
acknowledges and confirms that the Buyer is not relying on any representation or
inducement which was or may have been made or implied by the Seller or any other
party acting on behalf of the Seller with respect to the Property or any
circumstances or conditions affecting the Property. Seller shall have no
liability or obligation, before or after closing with respect to any matter,
including, but not limited to, (i) expenses, operation, income-producing
potential, zoning, soil, physical and environmental condition, gross and
rentable square footage of the buildings permitted to be developed on the
Property, access, egress, fitness for any specific use, merchantability, or the
lie and topography, of the Property or violations affecting the Property,
(ii) any patent or latent defect in or about the Property, or in any fixture or
personal property situated on the Property, (iii) any laws, ordinances or
governmental regulations or requirements pertaining to the Property or this
transaction or the use of the Property contemplated by Buyer, (iv) the
existence, location or availability of utility lines for water, sewer, drainage,
electricity or any other utility, (v) any requisite approvals or commitments for
Buyer’s contemplated use, occupancy or financing, or (vi) any other matter
affecting or relating to the Property, including the state of title, all of the
foregoing except as specifically set forth in this Agreement. The Buyer has and
will be given ample opportunity to investigate the Property and the
circumstances and conditions affecting the Property, to its full satisfaction.
Subject to Seller’s obligation to obtain the NFA, the Buyer is purchasing the
Property “AS IS”.
          (b) Seller is not liable under, or bound in any manner by, any express
or implied warranty, guaranty, promise, statement, representation or information
pertaining to the Property, made or furnished by any broker, attorney, agent,
employee, servant or other person representing or purporting to represent
Seller, except to the extent, if any, such warranty, guarantee, promise,
statement, representation or information is specifically and fully set forth in
this Agreement.
          (c) All understandings and agreements heretofore between the parties
hereto are merged in this Agreement and the Closing Documents, which alone
completely express their agreement, and this Agreement is entered into after
full investigation, neither party relying upon any statement or representation
made by the other not embodied in this Agreement. Buyer expressly acknowledges
that Seller has neither undertaken, nor has any duty of, disclosure to Buyer
with respect to the Property or anything related thereto or to this transaction,
except as expressly set forth in this Agreement.
          (d) Without modifying other specific indemnification obligations which
appear in this Agreement, and expressly subject to the allocation mechanism and
aggregate cap set forth in Paragraph 3(b)(vi) of this Agreement, Seller
covenants and agrees to, and where applicable does, release, defend (with
counsel reasonably acceptable to Buyer), indemnify and hold harmless Buyer and
each other Indemnified Party from and against any Claims arising in connection
with any Unknown Environmental Conditions or Increased Environmental
Construction Costs related to any Hazardous Substances that may have been
placed, located, released on or at the Property during the ownership and
operation of the Property by Seller prior to the Closing Date or emanated onto
the Property from an off-site source formerly owned or operated by Seller,
except to the extent same was placed or released on or at the Property by Buyer
or Buyer’s agents or with the prior written consent of Buyer and except to the
extent it emanated onto the Property from an off-site source never owned or
operated by Seller.

14



--------------------------------------------------------------------------------



 



Buyer and its successors and assigns covenant and agree to, and where applicable
do, release, defend (with counsel reasonably acceptable to Seller), indemnify
and hold harmless Seller and each other Indemnified Party from and against any
Claims related to Hazardous Substances that may have been placed, located,
released on or at the Property during the ownership and operation of the
Property by Buyer subsequent to the Closing Date except as provided in the Lease
and except to the extent it emanated onto the Property from an off-site source,
unless it emanated onto the Property from an off-site source formerly owned or
operated by Buyer. For purposes of this Agreement, (i) “Hazardous Substance(s)”
means any “hazardous substance”, “hazardous waste”, “toxic substance”
“pollutant” or “contaminant” as such terms are defined in any of the
Environmental Laws, friable asbestos, polychlorinated biphenyls, urea
formaldehyde foam, radon and petroleum products, (ii) “Environmental Laws(s)”
means any federal, state and local laws, ordinances, rules and regulations
related to the protection of the environment, health or safety, including,
without limitation, the Comprehensive Environmental Response, Compensation, and
Liability Act (“CERCLA”), 42 U.S.C. §9601, et seq.; the Resource Conservation
and Recovery Act (“RCRA”), 42 U.S. C.§6901, et seq.; the Industrial Site
Recovery Act (“ISRA”), N.J.S.A. 13:1K-6, et seq.; the Spill Compensation and
Control Act (“Spill Act”), N.J.S.A. 58:10-23.11, et seq.; the Underground
Storage of Hazardous Substances Act, N.J.S.A. 58:10A21, et seq.; the Hazardous
Discharge Site Remediation Act. (“HDSRA”), N.J.S.A 58:10B-1, et seq.; and the
Solid Waste Management Act, N.J.S.A. 13:1E-1, et seq.; (iii) “Indemnified
Parties” means any Buyer or Seller, its affiliates or their affiliates or any
direct or indirect partner, member, trustee, beneficiary, director, shareholder,
controlling person, affiliate, officer, attorney, employee, agent, contractor,
tenant, representative or broker of any of the foregoing, and any of their
respective heirs, successors, personal representatives, devisees, donees and
assigns (each an “Indemnified Party” and collectively, “Indemnified Parties”);
(iv) “Claims” means any and all suits, actions, proceedings, investigations,
demands, claims, liabilities, obligations, fines, penalties, liens, judgments,
losses, injuries, damages, settlement expenses or costs of whatever kind or
nature, whether direct or indirect, known or unknown, contingent or otherwise
(including any action or proceeding brought or threatened or ordered by any
governmental authority), including, without limitation, attorneys’ and experts’
fees and expenses, and investigation and remediation costs that may arise on
account of or in any way be connected with the Property or any portion thereof.
          (e) The Buyer acknowledges and confirms that Buyer’s obligations
hereunder are not subject to any contingencies or condition for financing,
approvals, environmental compliance or any other contingencies or conditions,
except as may be expressly set forth in this Agreement (including, without
limitation, the Due Diligence Period).
     7. Seller’s Interim Operating Covenants.
          (a) Operations. Seller agrees to continue to operate, manage and
maintain the Property through the Closing Date in the ordinary course of
Seller’s business and substantially in accordance with Seller’s present
practice, subject to ordinary wear and tear and further subject to this
Section 7.
          (b) Maintain Insurance. Seller covenants to keep, at its sole cost and
expense, until the earlier of the Closing or the termination of this Agreement,
the Property insured as currently insured by Seller, against fire and other
hazards covered by extended

15



--------------------------------------------------------------------------------



 



coverage endorsement and, as currently insured by Seller, comprehensive general
liability insurance against claims for bodily injury, death and property damage
occurring in, on or about the Property.
          (c) Contracts. Prior to Closing, Seller may extend, renew, replace or
modify any Contract or enter into any new Contract if the terms thereof are
commercially reasonable and competitive and the term thereof is cancelable on or
prior to Closing by Buyer, without premium or penalty.
          (d) Leases. The Seller agrees not to enter into any lease or occupancy
agreement without the prior consent of the Buyer, which may be withheld in its
sole and absolute discretion.
          (e) Violations. If any violation of law is cited by a governmental
authority with respect to the Property, the Seller shall commence to cure such
violation and complete the cure before or after Closing (but not later than the
expiration date of the Lease except if Buyer’s renovations will remedy the
alleged violations related to the sprinkler system in the administration portion
of the building, Seller need not upgrade the sprinkler system in such area) at
the cost and expense of the Seller.
          (f) Encumbrances. Seller will not encumber the Property in any manner
whatsoever, and will promptly comply with all obligations, if any, of the owner
under any agreement affecting the Property, and notify Buyer of any material
default under any said agreement(s) or any event which, with the passage of time
or the giving of notice, or both, would constitute a material default under the
agreement(s).
          (g) Alterations. Seller will not make any material alteration to the
Property.
     8. Closing Prorations. The following items will be prorated as of
12:01 a.m. on the Closing Date:
          (a) Operating Expenses. No adjustment for operating expense items
shall be made as Seller shall be responsible for such costs under the Lease.
          (b) Other items. Buyer shall be credited with interest accrued on the
Deposit which shall be paid to the Seller. Buyer shall pay for the recording fee
for the deed and the Seller shall pay for the New Jersey Realty Transfer Tax on
the deed by giving the Buyer a credit for such amount on the closing statement.
If there is any applicable commercial Mansion Tax , such tax on the Deed shall
be paid by Buyer. The parties agree to readjust the closing prorations should
any error or mistake be discovered within six (6) months of closing for those
items adjusted at closing. Each party shall pay its own costs and expenses in
connection with the transactions contemplated hereby, including the fees and
expenses of its attorneys, accountants, consultants and engineers. In addition
(but subject to the provisions of Section 5 hereof), Buyer shall pay (i) all of
the escrow fees, if any, charged by its title company; (ii) all expenses (at
regular rates) of or related to the issuance of owner’s title insurance policies
(including, without limitation, the premiums for ALTA standard coverage Owner’s
form of

16



--------------------------------------------------------------------------------



 



title insurance), and any endorsements, extended coverage and affirmative
insurance to Buyer’s or Buyer’s lender’s policies of title insurance and any
co-insurance or reinsurance costs, (iii) all expenses of or related to the
issuance of obtaining lender’s title insurance policies and any endorsements,
extended coverage and affirmative insurance to lender’s policies of title
insurance, (iv) all city and state charges required to be paid to record
documents in the Union County Clerk’s Office (the “Recorder’s Office”) except
for the New Jersey Realty Transfer Tax which will be paid by Seller giving Buyer
a credit against the Purchase Price, (v) the cost of any new survey or any
update of the Survey, (vi) all expenses of any financing of the Property, and
(vii) all due diligence expenses and charges for any engineering reports,
appraisals, or environmental reports obtained by, or on behalf of, Buyer, in
connection with the transactions contemplated herein.
          (c) Assessments. If, on the Closing Date, the Property or any part
thereof shall be or shall have been affected by assessments, confirmed or not,
whether payable in annual installments or lump sum, then for the purposes of
this Agreement all such assessments, including the balance of the unpaid
installments of any such assessments, including those which are to become due
and payable after the Closing Date, shall be deemed to be due and payable and to
be liens upon the Property affected thereby and shall be paid and discharged by
Seller on the Closing Date by credit to Buyer as shall be calculated.
          (d) Survival. The obligations in this Section shall survive closing of
title and delivery of the deed.
     9. Documents to be Delivered by Seller at Closing. At the closing, the
Seller shall deliver to the Buyer the following documents (the “Closing
Documents”):
          (a) A bargain and sale deed with covenants against grantor’s acts duly
executed by the Seller in form for recordation;
          (b) Affidavit of Consideration for Use by Seller;
          (c) Seller’s Residency Certification Exemption-GIT/REP 3;
          (d) An affidavit of title, duly executed by the Seller in the form
attached as Exhibit H;
          (e) A non-foreign person affidavit;
          (f) A closing statement showing the applicable closing adjustments,
duly executed by the Seller;
          (g) A post-closing adjustments letter whereby the parties agree to
re-adjust the prorations should any error or mistake be discovered within six
(6) months of closing;
          (h) Resolution of the Seller as to the authority of the person signing
the Deed;
          (i) The NFA or Remediation Agreement;

17



--------------------------------------------------------------------------------



 



          (j) The Lease signed by Seller;
          (k) The Access Agreement, if required by Seller;
          (l) A Certificate of Occupancy, Code Compliance Certificate and\or
smoke detector certificate or the like issued by the Township of Union required
upon the sale of a commercial property, if applicable;
          (m) A duly executed certification of Seller that all representations
and warranties of Seller included herein are true and correct as of the day of
Closing; and
          (n) Such other documents as may be reasonably required by the Buyer’s
title insurance company in order to insure title subject only to the items in
Section 5(a) above, or reasonably requested by the Buyer to consummate the
transaction contemplated hereunder.
     10. Documents to be Delivered by Buyer at Closing. At closing, the Buyer
shall deliver to the Seller:
          (a) Purchase Price, after adjustments, shall be delivered to the
Seller or to an intermediary, as provided below, if Seller elects to do a tax
free exchange;
          (b) An Affidavit of Consideration for Use by Buyer;
          (c) A closing statement showing the applicable closing adjustments,
duly executed by the Buyer;
          (d) A post-closing adjustments letter whereby the parties agree to
re-adjust the prorations should any error or mistake be discovered within six
(6) months of closing;
          (e) The Lease signed by Buyer;
          (f) A duly executed certification of Buyer that all representations
and warranties of Buyer included herein are true and correct as of the day of
Closing;
          (g) The Access Agreement, if required by Seller;
          (h) The PLLP referenced in Paragraph 3(b)(vi); and
          (i) Such other documents as may be reasonably required by Seller or
required by this Agreement.
     11. The Closing. The Closing (“Closing”) shall occur at the New Jersey
office of the Buyer’s counsel on or before January 31, 2008 (“Closing” or
“Closing Date”). In the event Closing has not occurred on or before the Closing
Date set in the preceding sentence, either party may unilaterally establish a
Time of the essence closing date upon ten (10) Business Days notice to the other
party. Notwithstanding the foregoing, Seller may adjourn the initially scheduled
Closing Date to cure title objections (Sec. 5(c)) or to complete ISRA compliance
(Sec. 3(b)(i)) or to obtain a Remediation Agreement (Sec. 3(b)(ii))as provided
herein.

18



--------------------------------------------------------------------------------



 



     12. Condemnation or Eminent Domain. If a condemnation (or eminent domain)
proceeding is instituted against the entire Property or any substantial portion
thereof, prior to closing, the Buyer may terminate this Agreement on written
notice to the other party given within ten (10) days of Buyer’s receipt of
notice such event. If the Buyer terminates the Agreement, the Escrow Agent shall
return the Deposit to the Buyer with the accrued interest thereon, and neither
party shall have any further liability to the other , except for those matters
that expressly survive the termination. If the Buyer does not terminate this
Agreement within such ten (10) day period, this Agreement shall continue to be
effective, and the Seller shall assign to the Buyer at closing all of the
Seller’s right to receive any award for such condemnation as a result of such
taking, together with all of the Seller’s rights to litigate such claim and to
negotiate a settlement with the condemning authority. A substantial portion of
the Property involved in the condemnation or taking by eminent domain means not
less than fifteen (15%) percent of the land area of the Property, or ten (10%)
of the square foot area of building or which materially interferes with access
or egress to the Property or the remaining parking spaces that can be created on
the Property are less than the number required by the applicable ordinance for
the size of the office building that Buyer contemplates at the Property.
     13. Risk of Loss From Casualty. If the Property suffers damage as a result
of any casualty prior to the Closing Date and can be restored to its
pre-casualty state for Five Hundred Thousand Dollars ($500,000) or less and
within six (6) months of the casualty, then Closing shall proceed and Seller
shall restore the Property prior to or after Closing during the term of the
Lease. If the cost of repair exceeds Five Hundred Thousand Dollars ($500,000) or
will take more than six (6) months to restore in the reasonable judgment of
Seller, Buyer may elect within ten (10) days of notice from Seller to Buyer of
such casualty to terminate this Agreement, in which case the Escrow Agent shall
return the Deposit to the Buyer with the accrued interest thereon, and neither
party shall have any further liability to the other, except for those matters
that expressly survive the termination. If Buyer fails to terminate this
Agreement in such ten (10) day period after receipt of notice from Seller of the
casualty, then the Closing shall proceed and Seller shall either restore the
Property prior to or after Closing during the term of the Lease and Seller shall
retain all insurance proceeds for use in the restoration. In all instances,
there shall be no adjustment of the Purchase Price due to any casualty or loss.
     14. Real Estate Commissions. Buyer warrants that it has not dealt with a
real estate broker for the purposes of selling the Property except for GVA
Williams of New Jersey (referred to as the “Broker”) and agrees to indemnify,
defend, and hold harmless Seller from all claims and costs incurred by Seller as
a result of anyone’s claiming by or through Buyer any fee, commission or
compensation on account of this Agreement except for the Broker. Seller warrants
that it has not dealt with a real estate broker, except the Broker and agrees to
indemnify, defend, and hold harmless Buyer from all claims and costs incurred by
Buyer as a result of anyone’s claiming by or through Seller any fee, commission
or compensation on account of this Agreement. Seller agrees to pay the Broker
under terms set forth in a separate agreement between Broker and Seller.

19



--------------------------------------------------------------------------------



 



     15. Default and Remedies.
          (a) In the event of a breach of this Agreement by Seller prior to
Closing, Buyer shall have an election of the remedies of (i) specific
performance or (ii) receiving the return of its Deposit with accrued interest,
but Buyer shall not have the remedy of compensatory, punitive or any other
damages which Buyer expressly waives and agrees Buyer shall not be entitled to
receive in any action or proceeding. Provided however, the obligations of Seller
and the remedies of Buyer under Section 5(b) relating to curing title defaults
shall not be modified by this Section. Notwithstanding the foregoing, if Seller
is unwilling or unable to cure any title objection, then Buyer shall only have
the remedies set forth in Section 5(b). Notwithstanding the foregoing, Buyer
shall not be limited by the remedies herein for Seller’s breach of its
obligations under Sections 8 and 14.
          (b) In the event of a breach of this Agreement by Buyer prior to
Closing, Seller’s sole remedy shall be to retain the Deposit with accrued
interest, not as a penalty, but as liquidated damages, that the parties agree is
a fair calculation of the Seller’s damages which damages would be very expensive
to establish. It shall be a breach of this Agreement and an automatic default by
the Buyer if its check for the Deposit is not honored. Notwithstanding the
foregoing, Seller shall not be limited by the remedies herein for Buyer’s breach
of its obligation under Sections 8 and 14.
          (c) If Buyer closes the transactions contemplated by this Agreement
and, after the Closing Date, Buyer discovers a breach of any of Seller’s
representations, warranties, covenants or indemnities hereunder or under any
certificates and other documents executed at, or in connection with, the
Closing, Buyer shall have the right, (until the applicable Lease Survival Date
or Agreement Survival Date, if any, with respect to the representations in
Section 16(a)) to sue Seller for actual direct damages incurred by Buyer as a
result of such breach or breaches. However, no claim against Seller for any
breach of a representation, covenant, condition or indemnity may be made by
Buyer unless the claims, individually or in the aggregate, shall be in excess of
Twenty Five Thousand Dollars ($25,000) (the “Minimum Amount”) after taking into
account all prior claims and only to the extent such claims are in excess of the
Minimum Amount. Notwithstanding anything contained herein to the contrary, if
Buyer had actual knowledge of a default by Seller on the Closing Date and Buyer
elects to close the transaction contemplated herein, Buyer shall be deemed to
have irrevocably waived such default and Seller shall not have any liability
with respect to such default.
     16. Representations of the Seller.
          (a) Seller represents and warrants that:
               (i) Seller is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, is authorized to do
business in the State of New Jersey, and has full power and authority to execute
and deliver this Agreement and all other documents now or hereafter to be
executed and delivered by it pursuant to this Agreement (the “Seller’s
Documents”) and to perform all obligations arising under this Agreement and the
Seller’s Documents.

20



--------------------------------------------------------------------------------



 



               (ii) This Agreement constitutes, and the Seller’s Documents will
each constitute, the legal, valid and binding obligations of Seller, enforceable
against Seller in accordance with their respective terms, subject to bankruptcy,
reorganization and other similar laws affecting the enforcement of creditors’
rights generally and except as may be limited by general equitable principles.
               (iii) Neither Seller nor any person or entity owning or
controlling any interest in Seller is acting, directly or indirectly, for or on
behalf of any person, entity, group or nation named by the United States
Treasury Department Office of Foreign Assets Control (OFAC) as a ‘Specifically
Designated National and Blocked Person,’ or for or on behalf of any person,
entity, group or nation designated in Presidential Executive Order 13224 as a
person who commits, threatens to commit, or supports terrorism.
               (iv) This Agreement and the Seller’s Documents do not and will
not contravene any provision of the organizational documents of Seller, any
judgment, order, decree, writ or injunction, or any provision of any existing
law or regulation to which Seller is a party or by which Seller is bound. The
execution and delivery of this Agreement by Seller and the consummation by
Seller of the transactions contemplated hereby do not and will not require
(except to the extent, if any, set forth herein or in the documents listed in
the Exhibits attached hereto) any consent by any third party (including, without
limitation, the consent of any direct or indirect owner of Seller) or such
consent has, as of the Effective Date, been obtained by Seller.
               (v) Except as set forth on Exhibit B, Seller has not entered into
any service contracts for the Property that will be binding on Buyer and/or the
Property after the Closing.
               (vi) There are no pending actions, suits, arbitrations, claims or
proceedings at law or in equity affecting the Property or Seller which would
have a Material Adverse Effect on the Property or Seller’s ability to perform
under this Agreement and Seller has not received any written notices of any such
threatened or contemplated actions, suits, arbitrations, claims or proceedings
at law or in equity which claims would not be fully covered by insurance
(subject to deductibles).
               (vii) Except for the agreement for real estate services between
the Seller and GVA Williams dated December 1, 2006, there are no leasing
commission agreements entered into by Seller and in effect as of the Effective
Date.
               (viii) To Seller’s Knowledge, other than the ISRA review
triggered by the signing of this Agreement and those exceptions on Exhibit I
attached hereto, there is no pending or threatened proceeding or inquiry by any
governmental agency with respect to the production, disposal or storage at the
Property of any Hazardous Substances.
               (ix) To Seller’s Knowledge, Seller has made available all Seller
Documents (including, without limitation, the Environmental Documents) to Buyer
and Seller has no Knowledge of any Environmental Conditions or non-compliance
with Environmental Laws with regard to the Property other than as disclosed in
the Environmental Documents.

21



--------------------------------------------------------------------------------



 



               (x) The Seller has not received any written notice of any
violation or alleged violation of any legal requirement affecting the Property,
including, without limitation, any violation or alleged violation of any local,
state or federal environmental, zoning, handicap, health, safety, or fire law,
ordinance, code, regulation, rule or order, and specifically including, without
limitation, variances or special permits affecting the Property except for the
exceptions on Exhibit I.
               (xi) The Seller has not received any notice of any pending or
threatened litigation, claim or governmental proceeding (including, without
limitation, condemnation or eminent domain proceeding, special assessment,
rezoning or moratorium) affecting the Seller’s ability to perform under this
Agreement or the Property and has no knowledge that such litigation, claim or
proceeding exists.
               (xii) There are no contracts, agreements or understandings, oral
or written, including any leases or license agreements that Seller has with any
person, entity or governmental authority affecting the Property or under which
Buyer will be obligated to pay any sums from and after the Closing, other than
the Contracts.
               (xiii) Seller has not filed and is not aware of any application,
submission or request for any zoning, site plan approval, variance, waiver,
license, sewer permit, building permit or other governmental or
quasi-governmental approval from any governmental authority or utility company
in connection with the development and/or use of the Property which is now
pending.
               (xiv) The Property is owned by Seller subject to the Permitted
Exceptions and mortgage lien that secure Seller’s credit facilities which
mortgages will be discharged of record at Closing.
               (xv) There are no parties in possession of any portion of the
Property (other than Seller) as trespassers or otherwise except for customer
representatives who will vacate at the end of the term of the Lease.
               (xvi) The sale of the Property does not represent substantially
all the assets of the Seller.
          (b) Notwithstanding anything herein to the contrary, Seller shall have
no liability to Buyer for a breach of any representation or warranty hereunder,
if the breach in question is based on a condition, state of facts or other
matter which was actually known by Buyer or disclosed in writing to Buyer on or
prior to the Effective Date, Seller shall be deemed to have not made any
representation or warranty, and Seller shall have no obligation or liability to
Buyer with respect to the inaccuracy or breach of any representation or warranty
of Seller hereunder, to the extent such inaccuracy or breach (i) is actually
known by Buyer or included in the information or any due diligence materials
furnished or made available to Buyer by Seller or any other party (collectively,
the “Specified Documents”), (ii) becomes actually known to Buyer prior to the
Closing Date and Buyer does not prior to the Closing Date, provide written
notice thereof to Seller, or (iii) arises from the act or omission of Buyer or
was consented to by Buyer in writing.

22



--------------------------------------------------------------------------------



 



          (c) If, as of the Closing Date, any agreement affecting the Property
is not in effect or a party to any agreement with respect to the Property is in
default (except for Seller), such fact shall not, in any way, relieve Buyer of
its obligation to purchase the Property or entitle Buyer to a reduction in the
Purchase Price.
          (d) To the extent the Specified Documents contain provisions
inconsistent with or different from the representations and warranties made in
Section 16(a) or Buyer has actual knowledge of such inconsistency or difference,
then such representations and warranties shall be deemed modified to conform
them to the provisions of the Specified Documents or to such different or
inconsistent facts known to Buyer.
          (e) Seller’s representations and warranties under Section 16 shall be
true and correct as of the Effective Date, shall be true and correct and deemed
repeated as of Closing. The representations in Section 16(a)(v), (vi), (vii),
(viii), (ix), (x), (xii) and (xv) of this Agreement shall survive the Closing
and delivery of the Deed for one (1) year after the termination of the Lease and
surrender of the Property to Buyer (the “Lease Survival Date”). All other
representations and warranties of Seller in Section 16 shall survive for one
(1) year from the date of Closing and delivery of the Deed (the “Agreement
Survival Date.”).
     17. Representations of Buyer. Buyer represents and warrants to Seller that:
          (a) Buyer is a corporation duly organized, validly existing and in
good standing under the laws of the State of New York. At the Closing Date,
Buyer will be authorized to do business in the State of New Jersey. Buyer has
full power and authority to execute and deliver this Agreement and all other
documents now or hereafter to be executed and delivered by it pursuant to this
Agreement (the “Buyer’s Documents”) and to perform all obligations arising under
this Agreement and the Buyer’s Documents. This Agreement constitutes, and the
Buyer’s Documents will each constitute, the legal, valid and binding obligations
of Buyer, enforceable against Buyer in accordance with their respective terms,
covenants and conditions, subject to bankruptcy, reorganization and other
similar laws affecting the enforcement of creditors’ rights generally, and
except as may be limited by general equitable principles. The execution and
delivery of this Agreement and the Buyer’s Documents, and the performance by
Buyer of its obligations hereunder and thereunder, have been duly authorized
and/or approved by all requisite persons and entities (each of whom was itself
duly authorized to grant such authorization and/or or approval).
          (b) Neither Buyer nor any person or entity owning or controlling any
interest in Buyer is acting, directly or indirectly, for or on behalf of any
person, entity, group or nation named by the United States Treasury Department
Office of Foreign Assets Control (OFAC) as a ‘Specifically Designated National
and Blocked Person,’ or for or on behalf of any person, entity, group or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism.
          (c) This Agreement and the Buyer’s Documents do not and will not
contravene any provision of the organizational documents of Buyer, any judgment,
order, decree, writ or injunction, or any provision of any existing law or
regulation to which Buyer is a party or is bound. The execution and delivery of
this Agreement by Buyer and the consummation by

23



--------------------------------------------------------------------------------



 



Buyer of the transactions contemplated hereby do not and will not require
(except to the extent, specifically set forth herein) any consent by any third
party (including, without limitation, the consent of any direct or indirect
owner of Buyer) that has not been obtained on or before the date of this
Agreement.
          (d) No litigation, or governmental or agency proceeding or
investigation is pending or threatened against Buyer which would materially
impair or adversely affect Buyer’s ability to perform its obligations under this
Agreement and/or consummate the transactions contemplated herein.
          (e) Buyer has the financial wherewithal to perform its obligations
hereunder.
     18. Notices. All communications under this Agreement shall be in writing,
and shall be deemed to be sufficiently given and delivered by the party or its
legal counsel on the date presented (by Federal Express or other nationally
recognized courier) and a receipt is given or on the fourth (4) day after having
been mailed by certified mail, return receipt requested, to a party or its legal
counsel set forth below at the following addresses, or to such other address as
such party may designate to the other party in writing;
(a) To the Seller:
Gerald C. Harvey, Esq.
Executive VP, General Counsel and Secretary
Breeze-Eastern Corporation
700 Liberty Avenue
Union, NJ 07083-8198
(908) 624-4205
Fax: (908) 686-6537
Email: gharvey@breeze-eastern.com
with copies to Seller’s counsel and as Escrow Agent:
Ira B Marcus, Esq.
Marcus, Brody, Ford, Kessler & Sahner, L.L.C.
5 Becker Farm Road
Roseland, New Jersey 07068
973-232-0603
Fax 973-994-2767
Email: ibmarcus@marcusbrodylaw.com
(b) To the Buyer:
Allan N. Rauch, Esq.
c/o Bed Bath & Beyond Inc.
650 Liberty Avenue,
Union, New Jersey 07083
(908) 688-0888
Fax (908) 688-8385
Email: allan.rauch@bedbath.com

24



--------------------------------------------------------------------------------



 



With copies to Buyer’s counsel:
Nicholas Racioppi, Jr., Esq.
Riker, Danzig, Scherer, Hyland & Perretti, LLP
One Speedwell Avenue
Headquarters Plaza
Morristown, New Jersey 07962
973-451-8492
Fax 973-451-8608
Email: nracioppi@riker.com
The facsimile numbers and email addresses are listed above for the convenience
of the parties as such methods of communication are not adequate notice under
this Agreement. Written notices by any party may be given by counsel for a party
to the counsel for the other party and such notices shall constitute validly
given notices under this Agreement if given by the methods set forth above.
     19. Timing. If any date herein shall fall on a Saturday, Sunday, or
national holiday (“Non-business Day”), the date shall automatically be advanced
to the first business weekday thereafter; but if that day is a Non-business Day,
then the date shall be the next business day.
     20. Entire Agreement. This Agreement, Schedule 1 and the exhibits attached
hereto constitute the entire agreement between the parties and supersede all
other negotiations, understandings, and representations made by and between the
parties and their agents, servants, and employees.
     21. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which shall constitute one
and the same instrument.
     22. Purchase Price Not To Be Prorated. It is mutually agreed and understood
by the parties to this Agreement that any reference herein as to the acreage of
the underlying land owned by the Seller are approximations only, and in the
event that a survey or other measurement should reveal that such land is more or
less than stated herein, there shall be no apportionment or proration of the
Purchase Price herein set forth.
     23. Acceptance by Buyer. Except as expressly provided herein or in a
document delivered at Closing, the acceptance of the deed by Buyer shall be
deemed to be a full performance and discharge of every agreement and obligation
of Seller to be performed pursuant to the provisions of this Agreement.
     24. No Survival. Except as otherwise provided herein for post closing
adjustments, indemnification under the inspection and brokerage provisions and
other matters specifically

25



--------------------------------------------------------------------------------



 



stated, none of the provisions of this Agreement shall survive the delivery of
the deed and closing of title.
     25. Assignment and Recordation.
          (a) The Buyer may not assign this Agreement without the prior written
consent of the Seller, other than to an entity that controls, is controlled by,
or is under common control with Buyer (or its affiliate) in which event Buyer
shall not need Seller’s consent. However, Buyer shall provide Seller with a copy
of an assignment and assumption agreement within five (5) days of such
assignment and no assignment shall relieve the original Buyer from its
obligations to Seller hereunder. In the event Buyer attempts to transfer or
assign this Agreement except as specifically permitted herein, such event shall
constitute Buyer’s default hereunder and Seller shall have the option to
terminate this Agreement. Buyer shall not be permitted to record this Agreement
or any memorandum hereof prior to Closing, but shall be permitted to file a
notice of settlement as provided below. In the event such Agreement or any
memorandum is recorded in violation hereof, such event shall constitute Buyer’s
default hereunder for which Seller may terminate this Agreement and Buyer shall
be liable to Seller for any costs and expenses, including Seller’s attorney’s
fees, to quiet title or discharge such recorded agreement or a memorandum of
this Agreement. Seller may assign this Agreement to a qualified exchange agent
in order to effectuate a tax free exchange as provided for in Section 31 hereof.
          (b) The foregoing does not prohibit the Buyer from filing with the
Union County Clerk a Notice of Settlement prior to the Closing Date.
     26. Further Assurances. From time to time at the request of either Seller
or Buyer (whether before or after Closing), the other party shall execute,
acknowledge and deliver such other and further documents as the requesting party
may reasonably request to better effectuate the provisions of this Agreement.
     27. Confidentiality. Buyer agrees that (i) the existence and subject matter
of this Agreement and all of the terms hereof and (ii) any and all materials and
information provided by Seller to Buyer, including, without limitation, the
Specified Information, shall be kept strictly confidential in accordance with
the terms hereof (except as required by law or on the written advice by
corporate counsel). Without in any way limiting the foregoing, Buyer expressly
agrees not to have any discussions regarding, or share any information relating
to, this Agreement or the terms hereof, with any party except as otherwise
specifically permitted under this Agreement.
     28. Press Releases. Except to the extent required by law regulation or rule
of an applicable stock exchange, Seller and Buyer each agree that it will not
issue any press release, advertisement or other public communication with
respect to this Agreement or the transactions contemplated hereby without the
prior written consent of the other party hereto, which consent may be withheld
in each party’s sole and absolute discretion. If Seller or Buyer is required by
law, regulation or rule of an applicable stock exchange to issue such a press
release or other public communication, at least one (1) Business Days prior to
the issuance of the same such party shall deliver a copy of the proposed press
release or other public communication to the other party hereto for its review
and approval (which approval shall not be

26



--------------------------------------------------------------------------------



 



unreasonably withheld, conditioned or delayed). Notwithstanding the foregoing,
Seller and Buyer may make an announcement to, and otherwise communicate with,
their respective direct and indirect investors, employees, owners, legal
counsel, accountants and lenders regarding this Agreement and/or the
transactions contemplated herein, without the consent of the other Party.
     29. Escrow Agent.
          (a) The parties acknowledge that the Escrow Agent is counsel to the
Seller, and agrees that the Escrow Agent may serve as its counsel
notwithstanding its position as Escrow Agent under this Agreement. The Buyer,
after consultation with its counsel, expressly waives any right to object to the
Escrow Agent representing the Seller and agrees that the Escrow Agent may do so
if any litigation or other proceeding occurs between the Buyer and Seller. The
Escrow Agent shall have no liability to either Buyer or Seller so long as it
acts without gross negligence nor willfully violates the terms of this Agreement
as Escrow Agent. Except as provided below, the Escrow Agent shall only disburse
the funds in escrow with the prior written approval of the parties to this
Agreement, and, if no agreement is reached, the Escrow Agent may deposit the
funds in a court of competent jurisdiction seeking the court to resolve such
dispute.
          (b) The Escrow Agent will deliver the Deposit and any interest thereon
to Seller or to Buyer, as the case may be, under the following conditions:
               (i) To the Buyer if Buyer terminates on or prior to the Due
Diligence Termination Date;
               (ii) To Seller at the Closing;
               (iii) To Seller upon receipt of written demand therefor
(“Seller’s Demand for Deposit”) stating that Buyer has defaulted in the
performance of Buyer’s obligation to close under this Agreement and the facts
and circumstances underlying such default; provided, however, that the Escrow
Agent shall not honor such demand until more than ten (10) days after the Escrow
Agent shall have sent a copy of such demand to the Buyer in accordance with the
provisions of Section 18, nor thereafter if the Escrow Agent shall have received
a “Notice of Objection” (as such term is defined in (c) below) from Buyer within
such ten (10) day period; or
               (iv) To Buyer upon receipt of written demand therefor (“Buyer’s
Demand for Deposit”) stating that this Agreement has been terminated in
accordance with the provisions hereof, or that Seller has defaulted in the
performance of any of Seller’s obligations under this Agreement, and the facts
and circumstances underlying the same; provided, however, that the Escrow Agent
shall not honor such demand until more than ten (10) days after the Escrow Agent
shall have sent a copy of such demand to Seller in accordance with the
provisions of Section 18, nor thereafter, if the Escrow Agent shall have
received a Notice of Objection from Seller within such ten (10) day period.
          (c) Within two (2) business days of the receipt by the Escrow Agent of
a Seller’s Demand for Deposit or a Buyer’s Demand for Deposit, the Escrow Agent
shall send a copy thereof to the other party by certified mail, return receipt
requested, and otherwise as provided in Section 18 of this Agreement. The other
party shall have the right to object to the

27



--------------------------------------------------------------------------------



 



delivery of the Deposit by sending written notice (the “Notice of Objection”) of
such objection to the Escrow Agent by certified mail, return receipt requested,
and otherwise as provided in Section 18 of this Agreement which Notice of
Objection shall be deemed null and void and ineffective if such Notice of
Objection is not received by the Escrow Agent within the time periods prescribed
herein. Such notice shall set forth the basis for objecting to the delivery of
the Deposit. Upon receipt of a Notice of Objection, the Escrow Agent shall
promptly send a copy thereto to the party who sent the written demand.
          (d) In the event the Escrow Agent shall have received the Notice of
Objection within the time periods described herein, the Escrow Agent shall
continue to hold the Deposit until (i) the Escrow Agent receives written notice
from Seller and Buyer directing the disbursement of the Deposit, in which case
the Escrow Agent shall then disburse the Deposit in accordance with such
direction, or (ii) in the event of litigation between Seller and Buyer, the
Escrow Agent shall deliver the Deposit to the clerk of the court in which said
litigation is pending, or (iii) the Escrow Agent shall take such affirmative
steps as the Escrow Agent may, at the Escrow Agent’s option, elect in order to
terminate the Escrow Agent’s duties including, but not limited to, depositing
the Deposit in any court which the Escrow Agent shall select in New Jersey, and
commencing an action for interpleader, the costs of the Escrow Agent thereof to
be borne by whichever of Seller or Buyer is the losing party.
          (e) It is agreed that the duties of the Escrow Agent are only as
herein specifically provided, and subject to the provisions of this Agreement,
are purely ministerial in nature, and that the Escrow Agent shall incur no
liability whatever except for willful misconduct or gross negligence, as long as
the Escrow Agent has acted in good faith. The Seller and Buyer each release the
Escrow Agent from any act done or omitted to be done by the Escrow Agent in good
faith in the performance of its duties hereunder.
          (f) The Escrow Agent is acting as a stakeholder only with respect to
the Deposit. Upon making delivery of the Deposit in the manner herein provided,
the Escrow Agent shall have no further liability hereunder.
          (g) The Escrow Agent has executed this Agreement in order to confirm
that the Escrow Agent is holding and will hold the Deposit in escrow in an
interest bearing account, pursuant to the provisions hereof, in a money market
account at Union Center National Bank. Buyer shall sign a form W-9 with its
employer identification number upon signing this Agreement or other written
authorization for the Escrow Agent to open that account with the employer
identification number of the Buyer that such bank may require. If the Buyer
fails to deliver the form W-9 or written authorization, then the Escrow Agent
may hold the Deposit in a non-interest bearing attorney trust account until such
W-9 or written authorization is delivered containing the employer identification
number of the Buyer.
     30. Miscellaneous.
          (a) Governing Law. This Agreement shall be construed, interpreted and
enforced in accordance with the laws of the State of New Jersey applicable to
contracts negotiated, executed and to be performed wholly within such State. ANY
LEGAL SUIT, ACTION OR PROCEEDING AGAINST SELLER OR BUYER ARISING OUT OF OR

28



--------------------------------------------------------------------------------



 



RELATING TO THIS AGREEMENT MAY AT SELLER’S OPTION BE INSTITUTED IN ANY FEDERAL
OR STATE COURT HAVING JURISDICTION IN UNION COUNTY, NEW JERSEY, AND BUYER WAIVES
ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER HAVE BASED ON VENUE AND/OR FORUM
NON CONVENIENS OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND BUYER HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY SUCH COURT IN ANY SUIT,
ACTION OR PROCEEDING. IN ANY SUCH SUIT, ACTION OR PROCEEDING THE PARTIES TO THIS
AGREEMENT WAIVE PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER PROCESS AND
AGREE THAT SERVICE THEREOF MAY BE MADE AS PROVIDED IN SECTION 18 ABOVE. Each
party hereto acknowledges that it was represented by counsel in connection with
this Agreement and the transactions contemplated herein, that it and its counsel
reviewed and participated in the preparation and negotiation of this Agreement
and the documents and instruments to be delivered hereunder, and that any rule
of construction to the effect that ambiguities are to be resolved against the
drafting party shall not be employed in the interpretation of this Agreement or
the documents and instruments to be delivered hereunder.
          (b) For the purposes of this Agreement, “Knowledge” with respect to
Seller shall mean matters as to which the Executive Officers of Seller (Robert
L. G. White, Joseph F. Spanier and Gerald C. Harvey) have actual, present and
personal knowledge without any independent investigation or any duty or
responsibility to make any inquiry, review or investigation. Seller represents
that the foregoing individuals have primary responsibility for the Property
within the Seller, and therefore are the individuals within the Seller with
relevant knowledge about the Property. For the purposes of this Agreement,
“Knowledge” with respect to Buyer shall mean matters as to which the following
executives of Buyer, Allen Rauch and Seth Geldzahler, have actual, present and
personal knowledge without any independent investigation or any duty or
responsibility to make any inquiry, review or investigation. Buyer represents
that the foregoing individuals have primary responsibility for the acquisition
of the Property within the Buyer, and therefore are the individuals within the
Buyer with relevant knowledge about the Property. Actual knowledge shall not be
deemed to exist merely by assertion by Buyer or Seller of a claim that any of
the foregoing persons should have known of such facts or circumstances, if such
person did not have actual knowledge thereof. None of the individuals listed in
this Section 30(b) shall have any personal liability under this Agreement.
          (c) No provision of this Agreement may be changed or waived orally,
but only by an instrument in writing signed by the party to be charged
therewith.
          (d) As used herein, the term “including” shall be deemed to mean
“including without limitation”.
          (e) This Agreement shall not be considered in force, binding or in
effect in any manner or to any extent until and unless duly executed and
delivered by Buyer and Seller. Seller at all times prior to such execution and
delivery by Buyer and Seller (and at all times subsequent to any default or
breach by Buyer), shall be free to negotiate for the sale of the Property to any
other prospective buyer or for any other disposition of any interest in the
Property without prior notice to Buyer.

29



--------------------------------------------------------------------------------



 



          (f) No person or entity other than a party to this Agreement or a
legal representative, successor in interest or permitted assign or a party
hereto shall be entitled to rely on this Agreement or in the performance of
Buyer or Seller hereunder, and this Agreement is not made for the benefit of any
person or entity not a party hereto and no such person or entity shall be
entitled to assert a claim arising out of or in connection with this Agreement.
          (g) A Business Day shall mean a weekday on which the banks are open
for business in New Jersey. If any date herein shall fall on a Saturday, Sunday,
or national holiday (“Non-business Day”), the date shall automatically be
advanced to the first weekday thereafter; but if that day is a Non-business Day,
then the date shall be the next Business Day.
     31. Tax Free Exchange. The Seller and the Buyer may conduct a tax free
exchange of the Property and use the proceeds of this sale to acquire, directly
or through an exchange agent, another real property. Each party agrees to
cooperate with the exchanging party provided that Buyer shall not be required to
take title to any other property, the exchanging party shall indemnify, hold
harmless and defend the other party from all claims or losses to such party
resulting from its participation in the tax free exchange, and the exchange
shall be at no material out of pocket cost to the non-exchanging party.
     32. Attorneys’ Fees.
     In the event that any action or proceeding is commenced to obtain a
declaration of rights hereunder, to enforce any provision hereof, or to seek
rescission of this Agreement for breach or default contemplated herein, whether
legal or equitable, the prevailing party in such action shall be entitled to
recover, in addition to all other relief to which it may be entitled therein,
its reasonable attorneys’ fees and all other out-of-pocket litigation costs
(including, but not limited to filing fees, expert reports and testimony, court
costs and other usual costs of litigation of this type) incurred as a result of
such litigation. All indemnities provided for herein shall include, but not be
limited to, the obligation to pay costs of defense in the form of reasonable
attorneys’ fees, and all other out-of-pocket litigation costs (including, but
not limited to filing fees, expert reports and testimony, court costs and other
usual costs of litigation of this type) incurred as a result of such litigation.
[the balance of this page is left intentionally blank — signature page follows]

30



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

                  BUYER:
BED BATH & BEYOND INC.
 
 
  By:        
 
  Name:  
 
   
 
           
 
  Title:        
 
           
 
                SELLER:
BREEZE-EASTERN CORPORATION
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           

Solely for purposes to agreeing to the terms of Section 29, the Escrow Agent
joins in this Agreement.

       
 
  ESCROW AGENT:
Marcus, Brody, Ford, Kessler & Sahner, L.L.C.  
 
     
 
     
 
  IRA B MARCUS, ESQ.  

31



--------------------------------------------------------------------------------



 



EXHIBITS

         
Schedule 1
      Defined Terms
 
       
Exhibit A
  —   Legal Description
 
       
Exhibit B
  —   Contracts
 
       
Exhibit C
  —   Personal Property List
 
       
Exhibit D
  —   Lease
 
       
Exhibit E
  —   2004 NFA
 
       
Exhibit F
      Access Agreement
 
       
Exhibit G
  —   Permitted Title Exceptions
 
       
Exhibit H
  —   Affidavit of Title
 
       
Exhibit I
  —   Exceptions to Representations
 
       
Exhibit J
      Form of Memorandum

32



--------------------------------------------------------------------------------



 



Schedule 1

          Defined Term   Section No.
Land
  1(b)
Improvements
  1(b)
Contracts
  1(c)
Personal Property
  1(d)
Property
  1(d)
Purchase Price
  2(a)
Deposit
  2(a)(i)
Escrow Agent
  2(a)(i)
Lease
  2(b)
Due Diligence Period
  3(a)(i)
Due Diligence Termination Date
  3(a)(i)
ISRA
  3(b)(i)
NJDEP
  3(b)(i)
NFA
  3(b)(i)
2004 NFA
  3(b)(iii)
Access Agreement
  3(b)(vi)
Buyer’s Liability Insurance
  4(a)(ii)
Receiving Party Representatives
  4(e)
Information
  4(e)
Title Commitment
  5(a)
Released Party and Released Parties
  6(d)
Claims
  6(d)
Hazardous Substance(s)
  6(d)
Environmental Law(s)
  6(d)
Recorder’s Office
  8(b)
Proration Time
  8(c)
Closing
  11
Closing Date
  11
Broker
  14
Post-Closing Damage Cap
  15(c)
Minimum Amount
  15(c)
Seller’s Documents
  16(a)(i)
Specified Documents
  16(b)
Buyer’s Documents
  17(a)
Non-business Day
  19
Seller’s Demand for Deposit
  29(b)(iii)
Buyer’s Demand for Deposit
  29(b)(iv)
Notice of Objection
  29(c)
Knowledge
  30(b)

33



--------------------------------------------------------------------------------



 



Exhibit A
Legal Description
BEING further described in accordance with the Final Subdivision Plan for Autumn
Ridge prepared by Decker and Coriell, Inc., as follows:
Beginning at a point on the westerly line of Liberty Avenue (60’ wide) said
point being one hundred and thirteen hundredths (100.13’) feet measured
southerly along said line from its intersection with the southerly line of
Hickory Road (50’ wide); thence

1.   Along the westerly line of Liberty Avenue South forty seven degrees forty
six minutes thirty seconds West (S 47 46’ 30” W) a distance of four hundred
twenty nine and sixty four hundredths (429,64’) feet to a point on the dividing
line of Lot 1 Block 3503 and Lot 1 Block 200; thence   2.   Along said line
north forty seven degrees seven minutes West (N 47 07’ W) a distance of eight
hundred fifty eight and eighty three hundredths (858,83’) feet to a point;
thence   3.   Through Lot 1 Block 3503 and forming a new line North forty two
degrees fifty three minutes East (N 42 53’ E) a distance of five hundred two and
thirty five hundredths (502,35’) feet to a point on the rear line of lots
fronting on Hickory Road; thence   4.   Along said line south forty two degrees
twenty two minutes thirty seconds East (S 42 22’ 30” E) a distance of eight
hundred ninety eight and fifty four hundredths (898.54’___ feet to the place of
beginning.

Together with the benefits and burdens of Declaration of Easement, Covenants and
Restriction set forth in Deed Book 5255, page 199.
FOR INFORMATIONAL PURPOSES ONLY:
“In compliance with Chapter 157, Laws of 1977, premises herein is Lot 1.01 in
Block 3503 on the Tax Map of the Township of Union, County of Union, State of
New Jersey.”

34



--------------------------------------------------------------------------------



 



Exhibit B
Existing Contracts

1.   A.D.T. (building alarm)   2.   Approved Fire Protection (fire protection
systems)   3.   Brooksite Contractors (snow plowing services)   4.   Correct
Temp (HVAC computer controls)   5.   Hatch Mott McDonald (sampling reporting and
water flow meter calibration for the Joint Meeting of Essex and Union County)  
6.   Jersey National Cleaning Service (office cleaning)   7.   M.C.M. Mechanical
Corp (HVAC units for office area)   8.   Newark Carting (dumpster service)   9.
  OTIS  Elevator (elevator maintenance)   10.   Philip Services (waste pickup.)
  11.   Western Pest Service (pest control)

35



--------------------------------------------------------------------------------



 



Exhibit C
Personal Property List
     NONE

36



--------------------------------------------------------------------------------



 



Exhibit D

37



--------------------------------------------------------------------------------



 



Exhibit E
2004 NFA

38



--------------------------------------------------------------------------------



 



(STATE OF NEW JERSEY LOGO) [y43363y4336301.gif]
James E. McGreevey
  Department of Environmental Protection   Bradley M. Campbell
Governor
  Bureau of Northern Case Management   Commissioner
 
  P.O. Box 432    
 
  Trenton. NJ 08625-0432    
 
  (609) 777-0899    
 
  www.state.nj.us/dep/srp    

     
 
  (SEAL)                           
Mr. Art Zottola
   
TransTechnology Corporation
  JUN 30 2004
700 Liberty Avenue
   
Union, NJ 07083
   

     
RE:
  No Further Action Letter and Covenant Not to Sue — Entire Site, Restricted Use
 
  TransTechnology Corporation
 
  Block: 3503 Lot: 1.01 & 1.02
 
  700 Liberty Avenue
 
  Union Township, Union County
 
  ISRA Case # E98070
 
  Preferred ID: 013853
 
  KCSL # NJD002136901
 
  ISRA Transaction: Sale of Property

Dear Mr. Zottola:
Pursuant to N.J.S.A. 58:10B-13.1 and N.J.A.C. 7:26C, the New Jersey Department
of Environmental Protection (Department) makes a determination that no further
action is necessary for the remediation of the site specifically referenced
above, except as noted below, so long as Trans Technology did not withhold any
information from the Department. This action is based upon information in the
Department’s case file and Trans Technology’s Negative Declaration affidavit
dated June 18, 2004. In issuing this No Further Action Determination and
Covenant Not to Sue, the Department has relied upon the certified
representations and information provided to the Department.
By issuance of this No Further Action Determination, the Department acknowledges
the completion of a Preliminary Assessment, Site Investigation, Remedial
Investigation and at-peril Remedial Actions pursuant to the Technical
Requirements for Site Remediation (N.J.A.C. 7:26E) for the entire site.
NO FURTHER ACTION CONDITIONS
As a condition of this No Further Action Determination pursuant to N.J.S.A.
58:10B-12o, Trans Technology and any other person who was liable for the cleanup
and removal costs, and remains liable pursuant to the Spill Act, shall inform
the Department in writing within 14 calendar days whenever its name or address
changes. Any notices submitted pursuant to this paragraph shall reference the
above case numbers and shall be sent to: Director, Division of Remediation
Management and Response, P.O. Box 28, Trenton, N.J. 08625.
Trans Technology as well as each subsequent owner, lessee and operator
(collectively Successors) shall comply with each of the following:

39



--------------------------------------------------------------------------------



 



Trans Technology
ISRA Case #98070
Page 2 of 4
Pursuant to N.J.S.A. 58:10B-13a, Trans Technology and the Successors shall
ensure that the Deed Notice filed on April 30, 2204 with the County Clerk of
Union County is complied with, including maintenance of applicable engineering
controls. The deed notice can be found at Inst# 137388, pages DB5427-0807
through DB5427-0832.
Pursuant to N.J.S.A. 58:10B-13.I and N.J.A.C. 7:26E-8, Trans Technology and the
Successors shall conduct monitoring for compliance and effectiveness of the
institutional and engineering control(s) specified in this document and submit
written certification to the Department every two (2) years that the
institutional and engineering control(s) are being properly maintained and
continue to be protective of public health and safety and the environment. Any
such certification shall include the information relied upon to determine that
no changes have occurred.
Pursuant to N.J.S.A. 58:4A, Trans Technology shall properly seal all monitoring
wells installed as part of a remediation that will no longer be used for ground
water monitoring. A certified and licensed well driller shall seal the wells in
accordance with the requirements of N.J.A.C. 7:9D-3.1 (et seq.). The well
abandonment forms shall be completed and submitted to the Bureau of Water
Allocation. Please call (609) 984-6831 for forms and information.
COVENANT NOT TO SUE
The Department issues this Covenant Not to Sue (Covenant) pursuant to N.J.S.A.
58:10B-13.l. That statute requires a Covenant not to sue with each no further
action letter. However, in accordance with N.J.S.A. 58:10B-13.1, nothing in this
Covenant shall benefit any person who is liable, pursuant to the Spill
Compensation and Control Act (Spill Act), N.J.S.A. 58:10-23.11, for cleanup and
removal costs and the Department makes no representation by the issuance of this
Covenant, either express or implied, as to the Spill Act liability of any
person.
The Department covenants, except as provided in the preceding paragraph, that it
will not bring any civil action against:
     (a) the person who undertook the remediation;
     (b) subsequent owners of the subject property;
     (c) subsequent lessees of the subject property; and
     (d) subsequent operators at the subject property;
for the purposes of requiring remediation to address contamination, which
existed prior to the June 18,2004 Affidavit of Mr. Gerald C. Harvey, Vice
President, Secretary and General Counsel for Trans Technology Corporation, for
the real property at the industrial establishment identified above, payment of
compensation for damages to, or loss of, natural resources, or payment of
cleanup and removal costs for such additional remediation.
The person who undertook the remedial action, and each subsequent owner, lessee
and operator, during that person’s ownership, tenancy or operation, shall
maintain all applicable engineering and institutional controls and conduct
periodic compliance monitoring in the manner the Department requires.
Any person who benefits from this Covenant may be barred from making a claim
against the Spill Compensation Fund, N.J.S.A. 58:10-23,1li, and the Sanitary
Landfill Facility Contingency Fund, N.J.S.A. 13: 1E-105, for any costs or
damages relating to the remediation covered by this Covenant. All other claims
against these funds will be controlled by the corresponding statutes and their
implementing regulations.

40



--------------------------------------------------------------------------------



 



Trans Technology
ISRA Case #98070
Page 3 of 4
Pursuant to N.J.S.A. 58:10B-13.1d, this Covenant does not relieve any person
from the obligation to comply in the future with laws and regulations. The
Department reserves its right to take all appropriate enforcement for any
failure to do so.
The Department may revoke this Covenant at any time after providing notice upon
its determination that;

  a)   any person with the legal obligation to comply with any condition in this
No Further Action Determination has failed to do so;     b)   any person with
the legal obligation to maintain or monitor any engineering or institutional
control has failed to do so; or     c)   any person with the legal obligation to
submit, on a biennial basis, a certification that the engineering and
institutional controls are being properly maintained and continue to be
protective of the public health and safety and of the environment has failed to
do so.

This Covenant, which the Department has executed in duplicate, shall take effect
immediately once the person who undertook the remediation has signed and dated
the Covenant in the lines supplied below and the Department has received one
copy of this document bearing original signatures of the Department and the
person who undertook the remediation.

                  Trans Technology Corporation.    
 
           
 
           
 
  Name:   Mr. Gerald C. Harvey    
 
           
 
  Signature:   /s/ Mr. Gerald C. Harvey    
 
     
 
   
 
           
 
  Title:   Vice President, Secretary & General Counsel    
 
           
 
  Dated:    8/2/07    
 
                NEW JERSEY DEPARTMENT OF         ENVIRONMENTAL PROTECTION    
 
           
 
           
 
  Name:   Stephen E. Maybury    
 
           
 
  Signature:   /s/ Stephen E. Maybury    
 
           
 
           
 
  Title:   Chief, Bureau of Northern Case Management    
 
           
 
  Dated:   6/30/07    

41



--------------------------------------------------------------------------------



 



Trans Technology
ISRA Case #98070
Page 4 of 4
Please be advised that samples collected from an off-site “drainage way”
detected levels of select base neutral compounds and nickel above the most
stringent soil cleanup criteria. However, based on the fact that this area
receives runoff from other off-site properties and the adjacent railroad line,
no further investigation under this ISRA case is required. Therefore, the
presence of this contamination has been referred to the Bureau of Risk
Management, Initial Notice and Case Assignment for review and further action.
Please be advised that in accordance with the “Department Oversight of the
Remediation of Contaminated Sites” (N.J.A.C. 7:26C), Trans Technology is
required to reimburse the Department for oversight of the remediation. The
Department will be issuing a bill within the next four months.
Thank you for your attention to these matters. If you have any questions, please
contact Bryan Moore, Case Manager at 609-984-4077.
Sincerely,
/s/ Stephen E. Maybury,
Stephen E. Maybury, Chief
Bureau of Northern Case Management

     
c:
  Martha Donvan, Norris McLaughlin & Marcus
 
  Erin Palko/kathleen Stetser, Roux Assoc.
 
  Dennis V. SanFilippo, Township of Union Dept of Health
 
  Honorable Anthony Terrezza, Mayor, City of Union
 
  Stephen Maybury, NJDEP/BNCM
 
  Rob Hoch, NJDEP/BOMM
 
  Mark Pedersen, NJDEP/BRMINCA
 
  Anne Kadziunas, NJDEP/BRMINCA
 
  NJDEP-Bureau of Water Allocation
 
  John Defina, NJDEP/BISPS

42



--------------------------------------------------------------------------------



 



Exhibit F
Access Agreement
ENVIRONMENTAL ACCESS AGREEMENT
     ACCESS AGREEMENT made as of the ___day of                     , 2007,
between BREEZE-EASTERN CORPORATION (“Licensee”) and BED BATH & BEYOND, INC.
(Licensor”).
RECITALS
     A. The Licensor has expressed an interest in purchasing the real property
owned by the Licensee and commonly known as 700 Liberty Avenue, Union, NJ (the
“Property”) and has executed and delivered an Agreement of Sale dated ___, 2007
with respect thereto. All defined terms in the Agreement of Sale are
incorporated herein.
     B. After the sale, the Licensee will be leasing the Property for a period
of time and will have access to the Property during the term of the Lease
referred to in the Agreement of Sale, but after the end of the Lease, the
Licensee may require access to the Property for purposes of conducting certain
environmental investigation and remediation.
     C. Licensor desires to grant such access so that Licensee may comply with
its contractual and legal obligations.
     THEREFORE, for the purpose set forth above and in consideration of the
recitals and mutual promises herein contained, Licensee and Licensor agree as
follows:
     1. LICENSE
          1.1 Grant. Licensor, on behalf of itself, its divisions, subsidiaries
and affiliates, hereby grants to Licensee, its employees, agents, contractors,
sub-contractors,

43



--------------------------------------------------------------------------------



 



employees, invitees, and licensees (collectively “agents or sub-contractors”) a
license to enter upon and use the Property, subject to all the terms and
conditions set forth herein.
          1.2 Limitation of Purpose. Licensee may enter upon and use the
Property solely for the purpose of performing such environmental sampling,
tests, borings, surveys, engineering studies, soil studies, general inspections
and/or any other studies, tests, excavations or cleanup operations as Licensee
may reasonably deem necessary or advisable to obtain a site wide No Further
Action Letter and Covenant Not To Sue (“NFA”) (“Licensee’s Work”) for the
Property.
          1.3. Effective Date. The provisions of this Access Agreement shall
apply effective the date of termination of the Lease for the Property between
Licensor and Licensee contemplated by the Agreement of Sale.
     2. DURATION AND TERMINATION
          2.1 This Agreement shall continue until terminated by either Licensor,
Licensee, or upon issuance of the NFA by NJDEP.
     3. ADDITIONAL CONDITIONS AND TERMS
          3.1 Prior to any entry upon the Property by Licensee, its agents or
subcontractors, as defined in paragraph 1.1 above, Licensee will:
                (a) Provide Licensor with no less than three (3) business days
prior written notice in order to be accompanied by a representative or
representatives of Licensor during all entries upon the Property; and
                (b) Provide Licensor with evidence of liability insurance
coverage from a nationally recognized insurance company licensed to do business
in New Jersey, in the amounts, term and with the coverage required of Licensor
under the Agreement of Sale, Section 4 (a) inspections.

44



--------------------------------------------------------------------------------



 



          3.2 Licensee agrees to indemnify, defend (with counsel reasonably
approved by Licensor) and hold Licensor, its directors, officers, shareholders,
employees, representatives, agents and subagents harmless from and against any
and all damages or injury to persons or property and any actions, liabilities,
losses, claims, damages, suits, proceedings, costs and expenses (including
reasonable attorneys fees and costs, including attorneys fees and costs incurred
in enforcing this indemnity) incurred, directly or indirectly, by Licensor, its
directors, officers, shareholders, employees, representatives, agents and
subagents arising from, out of, or incident to the acts or omissions of Licensee
or its agents or subcontractors in any way related to their entry onto the
Property and the performance of any inspections, investigations, examinations or
surveys of, at, on or about the Property, either prior to, on, or after the date
hereof. The provisions of this paragraph will survive any closing of title or
any termination or cancellation of this Agreement.
          3.3 Licensee shall promptly restore the Property to its condition
immediately prior to Licensee’s Work. Licensee shall (i) accept ownership
control over, as generator, and properly remove, at its sole cost and expense,
all soil, groundwater, development water, drilling cuttings, or other material
generated during Licensee’s Work (ii) have the sole responsibility for the
proper handling, storage or disposal of such waste in accordance with the
applicable environmental laws, (iii) fully comply with all laws, rules and
regulations applicable to the Property and/or Licensee’s Work and all other
activities undertaken in connection therewith, (iv) use commercially reasonable
efforts to minimize interference with the use or occupancy of the Property (or
any portion thereof) by Licensor (or any of its respective agents,
representatives, guests, invitees, contractors, or employees), and (v)

45



--------------------------------------------------------------------------------



 



permit Licensor to have a representative present during all inspections
undertaken hereunder at Licensor’s sole cost and expense.
     4. GENERAL TERMS
          4.1 Governing Law. This Access Agreement shall be governed by and
construed in accordance with the laws of the State of New Jersey.
     4.2 Entire Agreement. This Access Agreement, the Lease and the Agreement of
Sale dated the date hereof contains the entire agreement between the parties
concerning its subject matter, and supersedes and replaces all prior agreements
and understandings with respect to Licensee’s access to the Property.
          4.3 Representations/Warranties. No representations or warranties are
made or have been relied upon by either party other than those expressly set
forth herein.
          4.4 Amendment. No agent, employee, or other representative of either
party is empowered to alter or amend any of the terms of this Access Agreement,
unless such alteration and/or amendment is in writing and has been signed by an
authorized representative of each of the parties. This provision cannot be
orally waived.
          4.5 Paragraph Headings. The paragraph headings appearing herein are
for the convenience of the parties and are not to be used or construed so as to
modify the terms and conditions of this Agreement in any fashion.
          4.6 Successors, Assigns, etc. Anything to the contrary
notwithstanding, the terms and conditions of this Access Agreement and the
rights and obligations created as a result thereof, shall be binding upon and/or
inure to the benefit of, the parties hereto, their officers, directors, agents,
employees, their respective successors, assigns, designees and contractors.

46



--------------------------------------------------------------------------------



 



           4.7 Third Parties. This Access Agreement shall not inure to the
benefit of any third party not a party to this Agreement.
      4.8 Notice. Any and all notices permitted or required to be given
hereunder, must be in writing by certified mail return receipt requested or by a
recognized overnight mail courier for Licensee to Breeze-Eastern Corporation,
700 Liberty Avenue, Union, New Jersey, Attention: Gerald C. Harvey, Esq., and
for Licensor to,                                                    
                                  . The parties may change such addresses upon
notice to the other.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their duly authorized representatives as of the date first written above.

                  LICENSEE:    
 
                BREEZE-EASTERN CORPORATION    
 
           
 
  By:        
 
     
 
     Gerald C. Harvey    
 
           Executive Vice President, General Counsel and    
 
           Secretary    
 
                LICENSOR:    
 
                BED BATH & BEYOND, INC    
 
                     

47



--------------------------------------------------------------------------------



 



Exhibit G
Permitted Title Exceptions

1.   Lien of unpaid taxes for year 2007. Subject to possible additional taxes
assessed or levied under R.S. 54:4-63-1 et seq. Subsequent taxes not yet due and
payable.   2.   Easement to New York and New Jersey Telephone Company as set
forth in Deed Book 472, page 552.   3.   Restrictions as set forth in Deed Book
1211, page 322, as modified by Deed Book 1843, page 379.   4.   Easement to
Public Service Electric and Gas Company as set forth in Deed Book 2796, page 1,
and as shown on survey made by International Land Service, Inc., by Daniel E.
Parker, NJPLS, dated July 5, 2002.   5.   Restrictions as set forth in Deed Book
5214, page 0024.   6.   Declaration of Easement, Covenants and Restriction set
forth in Deed Book 5255, page 199 and as shown on survey made by International
Land Service, Inc., by Daniel E. Parker, NJPLS, dated July 5, 2002.   7.  
Subject terms, conditions and agreements set forth in Resolution N0. 2001-226
recorded in Deed Book 5255, page 223, and as shown on survey made by
International Land Service, Inc., by Daniel E. Parker, NJPLS, dated July 5,
2002.   8.   The fire lane and such easements as may be shown on a survey of the
Land.

48



--------------------------------------------------------------------------------



 



EXHIBIT H
AFFIDAVIT OF TITLE

                 
STATE OF NEW JERSEY
    )          
 
    )     SS:    
COUNTY OF                                            
    )          

1. Officers. We are officers of Breeze-Eastern Corporation, formerly named
TransTechnology Corporation, a corporation of the State of Delaware, qualified
to do business in the State of New Jersey. The corporation will be called the
“Corporation” and sometimes simply “it” or “its.” The Executive Vice President,
Chief Financial Officer and Treasurer is Joseph F. Spanier, who has a business
address at 700 Liberty Avenue, Union, New Jersey 07083. The Executive Vice
President, General Counsel and Secretary is Gerald C. Harvey, who has a business
address at 700 Liberty Avenue, Union, New Jersey 07083. We are fully familiar
with the business of the Corporation. We are citizens of the United States and
are at least 18 years old.
2. Representations. The statements contained in this Affidavit are true to the
best of our knowledge, information and belief.
3. Corporate Authority. The Corporation is the only owner of property located at
700 Liberty Avenue, Union Township, New Jersey, as more fully described in
Commitment No.                      , called the “Property.” This Property is to
be sold by the Corporation to Bed Bath & Beyond Inc. (“Buyer”). This action, and
the making of this Affidavit of Title, have been duly authorized by a proper
resolution of the Board of Directors of the Corporation. A copy of this
resolution is attached as Exhibit A and made a part of this Affidavit. The
Corporation is legally authorized to transact business in New Jersey. It has
paid all state franchise taxes presently due. Its charter, franchise and
corporate powers in its state of incorporation have never been suspended or
revoked. It is not restrained from doing business nor has any legal action been
taken for that purpose. The Corporation changed its name effective October 12,
2006 from TransTechnology Corporation to Breeze-Eastern Corporation pursuant to
action authorized by its stockholders and its Board of Directors. During the
past five years, it has not used any other name, other than the “doing business
as” names Breeze-Eastern, and Breeze-Eastern, a division of TransTechnology
Corporation.
4. Approval by Shareholders. Shareholder approval is not required.
5. Ownership and Possession. It or its predecessors in interest have owned this
Property since July 31, 1952. Since then no one has questioned its right to
possession or ownership. The Corporation has sole possession of this Property.
There are no tenants or other occupants of this Property. Except for its
agreement with Bed Bath & Beyond Inc., the

49



--------------------------------------------------------------------------------



 



Buyer, it has not signed any contracts to sell this Property. It has not given
anyone else any rights concerning the purchase or lease of this Property.
6. Improvements. No additions, alterations or improvements are now in progress
or have been made or worked on within the past four months. It currently holds
all necessary permits and necessary certificates of occupancy. All charges for
municipal improvements such as sewers, sidewalks, curbs or similar improvements
benefiting this Property have been paid in full. No building, addition,
extension or alteration on this Property has been made or worked on within the
past fourth months. The Corporation is not aware that anyone has filed or
intends to file a mechanic’s lien, Notice of Unpaid Balance and Right to File a
Lien Claim, construction lien or building contract relating to this Property. No
one has notified it that money is due and owing for construction or repair work
on this Property.
7. Liens or Encumbrances. It has not allowed any interest (legal rights) to be
created which affect its ownership or use of this Property. No other persons
have legal rights in this Property, except the rights of utility companies to
use this Property along the road or for the purpose of serving this Property.
The Corporation does not have any pending lawsuits or judgments against it or
other legal obligations which may be enforced against this Property. It does not
owe any disability, unemployment, corporate franchise, social security,
municipal or alcoholic beverage tax payments. Except for Wells Fargo FootHill,
Inc., as agent (whose lien shall be released contemporaneous with the effective
delivery of this Affidavit), no one has any security interest in any fixtures on
this Property. No bankruptcy or insolvency proceedings have been started by or
against it, nor has it ever been declared bankrupt. All liens (legal claims,
such as judgments) listed on the attached judgment or lien search are not
against the Corporation, but against others with similar names. [Attach search
results, if any.]
8. We have been advised that recognizance and/or abstracts or recognizance of
bail are not being indexed among the records of the Union County
Clerk/Register’s office and that the Title Company, Buyer(s) and/or Mortgagee
will rely on the truthfulness of this statement. The undersigned hereby certify
that there are no recognizance filed against the undersigned as either principal
or surety on the property which is the subject of this transaction. There are no
unpaid fines or surcharges levied against us by the New Jersey Motor Vehicle
Commission.
9. Exceptions. The following is a complete list of exceptions to any of the
above statements. This includes all liens or mortgages which are not being paid
as a result of this transaction.
Matters shown on the survey of the Property prepared by International Land
Services, Inc. by Daniel E. Parker, NJPLS, dated July 5, 2002,and in the
pro-forma title policies issued by

50



--------------------------------------------------------------------------------



 



                      Title Insurance Company of New Jersey, Title Nos.
                                          .
10. Reliance. The Corporation makes this Affidavit in order to induce the Buyer
to accept title. It is aware that the Buyer and its title insurance company will
rely on the statements made in this Affidavit and on its truthfulness.

                  Signed and sworn to before me on       BREEZE-EASTERN
CORPORATION    
                                                           .
             

       
 
   
 
         
 
   
A Notary Public of New Jersey
          JOSEPH F. SPANIER
Executive Vice President, Chief Financial    
 
          Officer and Treasurer    
 
               
 
               
 
          GERALD C. HARVEY    
 
          Executive Vice President, General Counsel and    
 
          Secretary    

51



--------------------------------------------------------------------------------



 



EXHIBIT I
EXCEPTIONS TO REPRESENTATIONS

1.   A representative of the Occupational Safety and Health Administration
(OSHA) is currently undertaking an inspection of the Seller’s business
operations at 700 Liberty Avenue, Union, NJ. No report or other action has been
issued by OSHA to date.   2.   Union Township Bureau of Fire Prevention
notification of violations #1949/A dated October 4, 2007, a copy of which is
attached hereto.

52



--------------------------------------------------------------------------------



 



     
BUREAU OF PREVENTION
   
 
   
FIRE HEADQUARTERS
  INSPECTION/VIOLATION# 1949/A
One Bond Drive
   
Union, New Jersey 07083-8344
  DATE OF NOTICE October 4, 2007
(908) 851-5434                      Fax (908) 851-5423
   
 
  PAGE 1 OF 2

     
LOCATION OF BUILDING 700 Liberty Avenue
  INCIDENT # N/A
 
   
TENANT Breeze Eastern
  DATE OF ORIGINAL INSPECTION October 3, 2007
 
   
OWNER OR AGENT Trans Technology Corp.
  TYPE OF BUSINESS                                            
 
   
ADDRESS OF OWNER Same
  TELEPHONE NO. 908-686-4000
 
   
TELEPHONE NO. 908-686-4000
  REGISTRATION NO. 2019-68887-001-01

You are hereby notified the following violations of the fire prevention code
exist at the above property. Failure to correct fire violations listed below
will result in a penalty being assessed in accordance with N.J.A.C. 5:70-2.12 et
seq.

                          NO.   CODE SELECTION   VIOLATION   #1   #2   #3  
ABATE BY
1
  5:70-3. l(a)5
F-506.1
F-504.1
NFPA 25   Repair deficiencies in sprinkler system at per report by MCM
Mechanical Corp. License #POO267, dated July 24, 2007.               11-4-07
 
                       
2
  5:70-4.7(h)   As per Retrofit Code, all areas of Building shall be covered
with automatic sprinkler systems due to Windowless Basement. Areas: Offices in
Warehouse, Offices in Main Building, Storage Areas in Warehouse and Offices in
Basement.               11-4-07
 
                       
3
  5:70-3.2(a)6
F-610.2
  All exit signs/emergency lights shall be in proper working order including
battery back-up. Area: Cafeteria, Engineering.               11-4-07
 
  F-611.1
                   
 
                       
4
  5:70-3.1 (a)5
F-512.2   Have 6 month test performed on Kitchen Hood Extinguishing System.    
          11-4-07
 
                       
5
  5:70-3. l(a)5
F-512.1
F-512.2   Repair deficiencies in Kitchen Hood Extinguishing System as per report
by Approved Fire Protection, dated March 23, 2007.               11-4-07

      A-ABATED- VIOLATIONS CORRECTED   U - UNABATED - VIOLATIONS NOT CORRECTED

                           
Reinspection
  Date       Reinspection   Date
 
                         
Reinspection
  Date       Reinspection   Date

N.J.A.C. 5:70-2.13 Fire Department Costs — When an owner has been given notice
of the existence of a violation of this code and has not abated the violation,
he shall be liable to a penalty in the amount of the actual cost to the fire
department of suppressing any fire directly or indirectly resulting from the
violation.
See reverse side of this form for information concerning your administrative
appeal rights, the procedure for requesting an extension of time in which to
comply and a description of authorized penalties.

                  /s/ Tom Wolansky       INSPECTOR TOM WOLANSKY           

53



--------------------------------------------------------------------------------



 



VIOLATION CONTINUATION REPORT

     
 
  VIOLATION # 1949/A
 
   
 
  DATE OF NOTICE October 4, 2007
 
   
 
  PAGE 2 OF 2
 
   
 
  LOCATION 700 Liberty Avenue

                              CODE                     NO.   SELECTION  
VIOLATION   #1   #2   #3   ABATE BY
6
  5:70-3.1(a)3
F-309.2   Have Kitchen Hood professionally cleaned of all grease deposits from
hood, through flue, to roof.               11-4-07
 
  F-309.2.1                    
 
                       
7
  5:70-3.1(a)3
F-310.6   All loose hanging electrical wires shall be removed or capped off and
placed in Junction Boxes with covers.               11-4-07
 
                       
8
  5:70-3.l(a)3
F-319.1   All Equipment Room Doors shall be placarded with signs indication what
utilities are behind them.               11-4-07
 
      Area: 2nd Floor HVAC Room.                
 
                       
9
  5:70-3. l(a)6
F-608.1   Repair Exit Hardware and locks in Plating Room.               11-4-07

54



--------------------------------------------------------------------------------



 



ADMINISTRATIVE APPEAL RIGHTS
YOU MAY CONTEST THESE ORDERS at an Administrative Hearing. The request for a
hearing must be made in
Writing within 15 days after the receipt of this order and addressed to:

     
Construction board of Appeals
  Bureau of Fire Prevention
1976 Morris Avenue
  One Bond Drive
Union New Jersey 07083
  Union, New Jersey 07083

     In accordance with the rules promulgated under the Administrative Procedure
act (NJ.S.A.52:148-1 et seq. and 52:14F-1et seq.), an appeal request must
sufficiently identify the decision or action you wish to appeal and the specific
reasons forming the basis for you dispute, in order that a decision may be made
as to whether your appeal constitutes a contested case. Proper appeals forms may
be obtained at the Municipal Construction Official’s office.
      You are advised that only matters deemed to be CONTESTED CASES, as defined
by the Administrative Procedures Act, will be scheduled for a Hearing. If a
Hearing is scheduled, you will be notified in advance of the time and place.
     At a Hearing, a corporation may be represented only by a licensed attorney.
EXTENSIONS
     If a specified time has been give to abate a violation. YOU MAY REQUEST AN
EXTENSION OF TIME by submitting a written request to the Bureau of Fire
Prevention. To be considered, the request my be made before the compliance date
specified and must set forth the work accomplished, the work remaining, the
reason why an extension of time is necessary and the dale by which all work will
be completed.
     TAKE NOTICE THAT, pursuant to N.J.A.C. 5:70-2.10(d), an application for an
extension constitutes an admission that the violation notice is factually and
procedurally correct and that the violations do or did exist.
PENALTIES
     Violation of the Code is punishable boy monetary penalties of not more than
$5,000 per day for each violation. Each day a violation continues is an
additional, separate violation, except while an appeal is pending. Specific
penalties are as follows:

  a.   Failure to install required protection equipment after having been given
written notice of the requirement to do so - a maximum of $1,000 per violation
per day.     b.   Failure to abate any violation after having been given notice
of violation — a maximum of $500 per violation per day.     c.   Storage of any
material in violation of this Code or the conduct of any process in violation of
the Code - a maximum of $500 per violation per day that this violation
continues.     d.   Blocking, locking or obstructing required exits.

  I.   In a place of public assembly — a maximum of $5,000 per occurrence.
    II.   In any other place — a maximum of $1,000 per occurrence.

  e.   Disabling or vandalizing any fire suppression or alarm device or system.

  I.   In a place of public assembly — a maximum of $5,000 per occurrence.
    II.   In any other place — a maximum of $1,000 per occurrence.

  f.   Failure to obey a notice of imminent hazard and order to vacate — a
maximum of $5,000 per day the failure continues.     g.   Failure to obey an
order to close for a fixed period of time issued pursuant to this subsection — a
maximum of $5,000 per day the failure continues.     h.   Obstructing the entry
of an authorized inspector into a premise — a maximum of $500 for each
occurrence.     i.   Any willfully false application for a permit or
registration — a maximum of $1,000 for each occurrence.     j.   Any other act
or omission prohibited by the Act or the Regulations but not enumerated in this
subsection-a maximum of $5,000 per violation per day.

      Claims arising out of penalty assessments can be compromised or settled if
It shall be likely to result in compliance. Moreover, no such disposition can be
finalized while the violation continues to exist.
     Any penalties assessed are in addition to others previously assessed.
Penalties must be paid in full within 30 days after an order to pay. If full
payment is not made within 30 days, the matter will be referred to the legal
Department for summary collection pursuant to the Penalty Enforcement Law
(N.J.S.A, 2A:58-1 et seq.)
NOTICE
     If you require guidance or advice concerning your legal rights, obligations
or the course of action you should follow, consult your own advisor.

55



--------------------------------------------------------------------------------



 



EXHIBIT J-1
MEMORANDUM OF AGREEMENT
     THIS MEMORANDUM OF AGREEMENT is made as of the                      day of
                    , 2008 by and between BREEZE-EASTERN CORPORATION, a Delaware
corporation (“Seller”) formerly named TransTechnology Corporation and successor
by merger with Breeze Corporations, Inc., having an address at 700 Liberty
Avenue, Union, NJ 07083-8198 and BED BATH & BEYOND INC., a New York corporation
(“Buyer”), having an address at 650 Liberty Avenue, Union, NJ 07083.
     1. By Agreement of Sale dated November ___, 2007(the “Agreement”), Seller
agreed to sell and Buyer agreed to purchase certain lands and premises located
in the Township of Union, Union County, New Jersey, including the land described
in Schedule A annexed hereto (the “Land”). The Agreement was filed as an exhibit
to the Seller’s filing with the Securities and Exchange Commission Form 8-K
dated                     , 2007.
     2. Seller may be obligated to remediate certain environmental conditions on
the Land and Buyer has agreed to allow Seller access to the Land in order to do
so, all in accordance with the particular provisions of the Agreement.
     3. Reference is hereby made to the Agreement for a definitive description
of Seller’s access rights.
     4. Nothing contained herein is intended to amend or vary the rights and
obligations of the parties pursuant to the terms of the Agreement.
     5. Since Seller’s access rights as set forth in the Agreement shall run
with the Land and bind and inure to the benefit of Buyer’s successors in title,
this Memorandum is being executed and recorded in order to give notice of the
Agreement to such successors in title.

56



--------------------------------------------------------------------------------



 



     6. Upon seller’s receipt of the No Further Action letter described in
Section ___of the Lease attached to the Agreement, this Memorandum shall be null
and void and may be discharged of record unilaterally by Seller, Buyer or their
respective successors or assigns.]
     IN WITNESS WHEREOF, this Closing Memorandum has been signed, sealed and
delivered by the parties as of the date first above written.

            BREEZE-EASTERN CORPORATION
      By:           Name:           Title:           BED BATH & BEYOND INC.
      By:           Name:           Title:        

57



--------------------------------------------------------------------------------



 



EXHIBIT J-2
     THIS MEMORANDUM OF AGREEMENT is made as of the                      day of
                    , 2008 by and between BREEZE-EASTERN CORPORATION, a Delaware
corporation (“Seller”) formerly named TransTechnology Corporation and successor
by merger with Breeze Corporations, Inc., having an address at 700 Liberty
Avenue, Union, NJ 07083-8198 and BED BATH & BEYOND INC., a New York corporation
(“Buyer”), having an address at 650 Liberty Avenue, Union, NJ 07083.
     1. By Agreement of Sale dated November ___, 2007(the “Agreement”), Seller
agreed to sell and Buyer agreed to purchase certain lands and premises located
in the Township of Union, Union County, New Jersey, including the land described
in Schedule A annexed hereto (the “Land”). The Agreement was filed as an exhibit
to the Seller’s filing with the Securities and Exchange Commission Form 8-K
dated                     , 2007.
     2. The Agreement provides, in certain circumstances, for a capped aggregate
limitation on the liability of the Seller for environmental conditions, which
capped aggregate limitation of liability of Seller will apply to all future
owners with respect to any claim against the Seller.
     3. Reference is hereby made to the Agreement for a definitive description
of Seller’s limitation of liability.
     4. Nothing contained herein is intended to amend or vary the rights and
obligations of the parties pursuant to the terms of the Agreement.

58



--------------------------------------------------------------------------------



 



     5. Since Seller’s limitations of liability as set forth in the Agreement
shall run with the Land and bind Buyer’s successors in title, this Memorandum is
being executed and recorded in order to give notice of such limitations included
in the Agreement to such successors in title.
     IN WITNESS WHEREOF, this Closing Memorandum has been signed, sealed and
delivered by the parties as of the date first above written.

            BREEZE-EASTERN CORPORATION
      By:           Name:           Title:           BED BATH & BEYOND INC.
      By:           Name:           Title:        

[After the Effective Date of the Agreement, the parties may discuss a mutually
acceptable revision to this Memorandum that shall maintain the limitation of
liability notice concept, but attempt to avoid referring to the Agreement .]

59